EXHIBIT 10

 

NOTE AND WARRANT PURCHASE AGREEMENT

THIS NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is entered into as of
December 17, 2013, by and among Wireless Ronin Technologies, Inc., a Minnesota
corporation (the “Company” or the “Issuer”), and the parties indicated as
Purchasers on one or more counterpart signature pages hereof (each a “Purchaser”
and collectively the “Purchasers”).

 

RECITALS

WHEREAS, the Issuer desires to issue and sell up to $1,500,000 in face value of
unsecured convertible promissory notes (“Notes”) and warrants for the purchase
of up to 1,500,000 shares of the common stock of the Company (“Warrants”), and
the Purchasers desire to purchase the Notes to be issued by the Issuer in
substantially the form attached hereto as Exhibit “A”, and the Warrants to be
issued by the Issuer in substantially the form attached hereto as Exhibit “B”.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto, intending to be legally
bound hereby, agree as follows:

1.



Purchase and Sale of Notes and Warrants.

1.1 Purchase and Sale.  Subject to the terms and conditions hereof, at the
Closing (as hereinafter defined), the Issuer shall sell, issue and deliver, and
each Purchaser shall purchase, a Note and a Warrant in the amounts indicated on
the schedule attached hereto as Exhibit “C”. 

1.2 Purchase Price.  The purchase price of each Note and associated Warrant (the
“Purchase Price”) shall be equal to the principal amount of such Note.

2.



Closing, Delivery, and Payment.

2.1 Closing.  The transactions contemplated by this Agreement shall be
effectuated at a Closing (“Closing”) which shall take place at 10:00 a.m. no
later than December 13, 2013, at the offices of the Company at 5929 Baker Road,
Suite 475, Minnetonka, MN 55345 (“Closing Date”), or at such other time or place
as the Company and the Purchasers may mutually agree, with such other subsequent
Closings at such other times and places as the Company and the Purchasers shall
determine. 

2.2 Delivery and Payment.  At Closing, subject to the terms and conditions
hereof, the Issuer shall deliver to each Purchaser the applicable Note, against
payment by such Purchaser of the amount of the Purchase Price payable by such
Purchaser by wire transfer (to the account identified by the Company).

3.



Representations and Warranties of the Company.

The Issuer hereby represents and warrants to each Purchaser as of the date of
this Agreement and as of the date of Closing as follows:



 

1

--------------------------------------------------------------------------------

 

 

3.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Minnesota.  The Company has all requisite power and authority to own
and operate its properties and assets; to execute, deliver, and perform this
Agreement, the Notes and the other documents and instruments contemplated hereby
or thereby or otherwise made or delivered in connection herewith or therewith
(collectively, the “Transaction Documents”) to which it is a party; to issue,
sell, and deliver the Notes and the shares of common stock issuable upon
conversion thereof (the “Securities”), and the Warrants; and to carry on its
business as presently conducted and as presently proposed to be conducted.  The
Company is duly qualified, authorized to do business, and in good standing as a
foreign corporation in all jurisdictions in which the nature of its activities
and properties makes such qualification necessary.  

3.2 Capitalization.  The authorized capital of the Company (“Capital Stock”) is
as set forth in its quarterly report for the quarterly period ended September
30, 2013 filed with the United States Securities and Exchange Commission (the
“Commission”).  All issued and outstanding shares of Capital Stock have been
duly authorized and validly issued and are fully paid and non-assessable.  The
Securities have been duly and validly reserved for issuance.  The Securities,
when issued upon conversion of the Notes, shall be validly issued, fully paid,
and non-assessable.

3.3 Authorization; Binding Obligations.  All corporate action on the part of the
Company necessary for the authorization, sale, issuance, and delivery of the
Notes and, upon conversion thereof, the Securities; the authorization,
execution, and delivery of this Agreement and the other Transaction Documents;
and, the performance of all obligations of the Company hereunder and thereunder,
has been taken.  This Agreement, the Notes, the Warrants and the other
Transaction Documents to which it is a party, when executed and delivered, shall
be valid and binding obligations of the Company enforceable against it in
accordance with their respective terms. 

3.4 Financial Statements.  The Company’s quarterly report for the quarterly
period ended September 30, 2013 and annual report for the period ended December
31, 2012, both filed with the Commission, present fairly, in all material
respects, the consolidated financial position of the Company and its
subsidiaries as of the dates thereof, and the consolidated results of its
operations and its cash flows for the nine months and year then ended in
conformity with U.S. generally accepted accounting principles. 

3.5 Agreements.  Each of the contracts and agreements material to the conduct of
the business of the Issuer as it is presently conducted, assuming due execution
and delivery by the other parties to such contracts, agreements, and leases, is
legal, valid, and binding, and in full force and effect, and enforceable by the
Company in accordance with its terms. 

3.6 Intellectual Property.  The Issuer owns or possesses adequate licenses or
other rights to use all trademarks, service marks, trade names, copyrights,
trade secrets, manufacturing processes, software, formulae, know-how, and other
proprietary rights and patents necessary or appropriate for its business as now
conducted and as presently proposed to be conducted, without any infringement of
the rights of others. 



 

2

 

 

--------------------------------------------------------------------------------

 

 

3.7 Compliance with Other Instruments.  The Issuer is in compliance with all of
the provisions of its Articles of Incorporation and By-Laws.  Except with
respect to the Permitted Indebtedness (as defined in Section 6.2(b) below), the
execution, delivery, and performance by the Issuer of this Agreement and each of
the other Transaction Documents, the issuance of the Notes and, upon conversion
thereof, the Securities, and the fulfillment and compliance with respective
terms hereof and thereof by the Issuer, do not and will not (a) conflict with or
result in a material breach or violation of the terms, conditions, or provisions
of any indenture, agreement, or instrument to which the Issuer is bound,
(b) constitute a default under such indenture, agreement, or instrument, (c)
result in the creation of any lien, security interest, charge, or encumbrance
upon the Company’s Capital Stock or assets pursuant to any such indenture,
agreement, or instrument, (d) give any third party the right to accelerate any
obligation under any such indenture, agreement, or instrument, or (e) require
any authorization, consent, approval, exemption, or other action by or notice to
any court, administrative or governmental body, or any third party pursuant to,
the Articles or By-Laws of the Issuer, or any law, statute, rule, or regulation
to which any Issuer is subject, or any agreement, instrument, order, judgment or
decree to which any Issuer is subject, other than the filing of a Form D with
the Commission and appropriate blue sky filings with state securities
commissions as applicable.

3.8 Litigation.  There is no material action, suit, claim, investigation,
arbitration, or other legal or administrative proceeding pending or, to the
Issuer’s knowledge, threatened against the Issuer and, to the Issuer’s
knowledge, there is no basis for any of the foregoing.  There are no unsatisfied
judgments, penalties, or awards against or affecting the Issuer or its
respective businesses, properties, or assets.

3.9 Compliance with Laws; Regulatory Permits.  The Issuer is not in violation,
in any material respect, of any applicable statute, rule, regulation, order, or
restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties.  The Issuer has all necessary approvals, clearances, permits,
licenses, registrations, and any similar authority necessary for the conduct of
its business as now being or presently being proposed to be conducted by it.

3.10 Offering Valid.  Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 4.2 hereof, the offer, sale,
and issuance of the Notes and, upon conversion thereof, the issuance of the
Securities, shall be exempt from the registration requirements of the Securities
Act of 1933, as amended (the “Securities Act”), and are exempt from registration
and qualification under the registration or qualification requirements
of  applicable state securities laws.  No Issuer nor any agent on behalf of any
Issuer has solicited or shall solicit any offers to sell or has offered to sell
or shall offer to sell all or any part of the Securities to any Person so as to
bring the sale of such Securities by the Issuer within the registration
provisions of the Securities Act or applicable state securities laws.

3.11 Tax Returns and Payments.  All federal, state, local, and foreign tax
returns and reports of the Issuer required by law to be filed as of the date of
this Agreement have been filed, and such returns and reports are correct and
complete, and amounts equal to all taxes and other fees that are due and payable
have been fully and timely paid or, in the case of taxes not yet due, fully
provided for in the Financial Statements.



 

3

 

 

--------------------------------------------------------------------------------

 

 

3.12 Environmental Regulations.  No notice, notification, demand, request for
information, citation, summons, complaint, or order has been received by, and,
to each Issuer’s knowledge, no action, claim, suit, proceeding, review, or
investigation is pending or threatened against, any Issuer with respect to any
matters relating to or arising out of any Environmental Law.  As used herein,
“Environmental Law” means any federal, state, local or foreign statute, law,
judicial decision, regulation, ordinance, rule, judgment, order, code,
injunction, permit, or governmental agreement relating to human health or the
environment.

3.13 Periodic reports filed with the Commission.  As of the date of this
Agreement, (A)  the Company has not sustained any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in the Company’s periodic reports
and other information filed with the Commission, and (B) there has not been any
change in the capital stock of the Company (other than a change in the number of
outstanding shares of the Company’s common stock, $0.01 par value (the “Common
Stock”) due to the issuance of shares upon the exercise of outstanding options
or warrants and restricted stock awards granted in connection with standard
director compensatory arrangements) or any material adverse change in the
business, affairs, operations, properties, financial condition or results of
operations of the Company taken as a whole, otherwise than as set forth in the
Company’s previously filed periodic reports and other information filed with the
Commission.

3.14 Labor Relations.  There are no pending or, to each Issuer’s knowledge,
threatened or anticipated (a) employment discrimination charges or complaints
against or involving the Issuer before any federal, state, or local board,
department, commission, or agency, or (b) unfair labor practice charges or
complaints, disputes, or grievances affecting the Issuer.  None of the employees
of the Issuer are represented by any labor unions nor, to the Issuer’s
knowledge, is any union organization campaign in progress.

3.15 Insurance.  The Issuer has in full force and effect fire, casualty,
liability, and other insurance policies of such types and amounts and with such
coverage as are typically carried by companies of established reputations in a
business and position similar to that of the Issuer.

3.16 Disclosure.  The Issuer has only provided each Purchaser with the
information that such Purchaser has requested in deciding whether to purchase
any Notes.  In addition, the Issuer has required each Purchaser to acknowledge
receipt and review of (i) the Company’s most recent Cautionary Statement, filed
with the Commission on May 23, 2013, and (ii) the Liquidity and Capital
Resources discussion from the Company’s Form 10-Q for the quarter ended
September 30, 2013, filed with the Commission on November 8, 2013, each of which
are attached hereto as Exhibit “D”, prior to making an investment decision
regarding the Notes.

4.



Representations and Warranties of Purchasers.

Each Purchaser hereby represents and warrants to the Issuer, effective as of the
date of this Agreement and as of the date of Closing, as follows:



 

4

 

 

--------------------------------------------------------------------------------

 

 

4.1 Requisite Power and Authority.  The Purchaser, if an entity and not a
natural person, is duly organized or incorporated and validly existing under the
laws of the jurisdiction of its organization or incorporation and has full
partnership, corporate, or other power and authority under its governing
instruments and such laws to conduct its business as now conducted and to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party.  All action on the part of the Purchaser necessary for the
authorization, execution, delivery, and performance of all obligations of the
Purchaser under this Agreement and the other Transaction Documents to which it
is a party has been taken prior to or concurrently with the Closing.  Upon their
execution and delivery, this Agreement and the other Transaction Documents to
which it is a party shall be valid and binding obligations of the Purchaser,
enforceable against it in accordance with their respective terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
other laws of general application affecting enforcement of creditors’ rights,
and by general principles of equity that restrict the availability of equitable
remedies.

4.2 Investment Representations.  The Purchaser understands that the issuance of
the Notes, the Common Stock issuable upon conversion of the Notes (the
“Conversion Shares,”), the Warrants, and the Common Stock issuable upon exercise
of the Warrants (the “Warrant Shares”)  have not been registered under the
Securities Act.  The Purchaser also understands that such securities are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon the Purchaser’s representations contained in
the Agreement.  The Purchaser hereby represents and warrants to the Company as
follows:

(a) Purchaser Bears Economic Risk.  The Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect such
Purchaser’s own interests.  The Purchaser must bear the economic risk of this
investment indefinitely unless the Notes, Conversion Shares, Warrants, or
Warrant Shares are registered pursuant to the Securities Act, or an exemption
from registration is available.  The Purchaser understands that the Company has
no intention of registering the Notes, Conversion Shares, Warrants, or Warrant
Shares.  The Purchaser also understands that there is no assurance that any
exemption from registration under the Securities Act will become  available and
that, even if it becomes available, such exemption may not allow the Purchaser
to transfer all or any portion of the Notes, Conversion Shares, Warrants, or
Warrant Shares  under the circumstances, in the amounts or at the times the
Purchaser might propose.

(b) Acquisition for Own Account.  The Purchaser is acquiring the Notes,
Conversion Shares, Warrants, and Warrant Shares for the Purchaser’s own account
for investment only, and not with a view towards their distribution.

(c) Purchaser Can Protect Its Interest.  The Purchaser acknowledges that the
Issuer has not prepared and distributed any disclosure documents in connection
with the issuance of the Notes, Conversion Shares, Warrants, or Warrant Shares
except for this Agreement (including its exhibits and schedules).  The Purchaser
acknowledges that it has had an opportunity to review the Issuer’s public
filings with the Commission, and to



 

5

 

 

--------------------------------------------------------------------------------

 

 

ask questions of and receive answers from the Issuer, or a person or persons
acting on its behalf, concerning the terms and conditions and all other aspects
of investment in the Company and the Notes.  The Purchaser represents that by
reason of its, or of its management’s, business or financial experience, the
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement.

(d) Accredited Purchaser.  The Purchaser represents that it is an accredited
investor within the meaning of Rule 506 of Regulation D under the Securities
Act, as more specifically set forth on the Accredited Investor Certification
attached hereto as Exhibit “E”.

(e) Risk Factors.  The Purchaser hereby acknowledges receipt, review and
understanding of the Cautionary Statement and Liquidity and Capital Resources
disclosure attached hereto as Exhibit D.  

(f) OFAC.  To comply with applicable U.S. laws, including but not limited to the
International Anti-Money Laundering and Financial Anti-Terrorism Abatement Act
of 2001 (Title III of the USA PATRIOT Act), Purchaser represents and warrants
that all payments by such Purchaser to the Company and all securities or
payments made or distributions paid to the Purchaser from the Company will be
made only in the Purchaser’s name and to and from a bank account of a bank based
or incorporated in or formed under the laws of the United States.

(g) Brokers.  No agent, broker, investment banker, person or firm acting on
behalf of or under the authority of such Purchaser is or will be entitled to any
broker’s or finder’s fee or any other commission directly or indirectly in
connection with the transactions contemplated by this Agreement.  Such Purchaser
agrees to indemnify the Company for any claims, losses or expenses incurred by
the Company in connection with any claim for any such fees or commissions.

4.3 Investment Representations.  The Purchaser understands and agrees that the
Notes are expressly subordinated to the Company’s senior debt to Silicon Valley
Bank, as described in Schedule 6.2(b). At Closing the Purchaser will enter into
a Subordination Agreement with Silicon Valley Bank in the form attached as
Exhibit “F”. 

5.



Survival of Representations and Warranties.

5.1 The representations and warranties made herein are made as of the date of
this Agreement and as of the date of Closing.



 

6

 

 

--------------------------------------------------------------------------------

 

 

6.



Post-Closing Covenants.

6.1 Affirmative Covenants of the Issuer.  From the date hereof until the date on
which all Notes, or any successor, substitute, or replacement Notes shall have
been paid in full or converted pursuant to the terms herein and contained in the
Notes, the following shall be true and/or the Issuer shall take, or permit or
cause to be taken, each of the following actions, as applicable, unless
otherwise provided by the prior written consent of Majority Purchasers (as
defined below):

(a) Information Rights.  The Issuer shall maintain a standard system of accounts
in accordance with generally accepted accounting principles consistently
applied, and shall keep full and complete financial records, and shall file with
the EDGAR system of the Commission quarterly and year-to-date financial
statements, and audited financial statements, within the statutorily required
period pursuant to Rule 12b-2 of the Securities Exchange Act of 1934.

(b) Corporate Existence.  The Issuer shall at all times preserve and keep in
full force and effect its corporate existence and licenses, authorizations,
permits, rights, and franchises material to the business of the Issuer, and
shall qualify to do business as a foreign corporation in all jurisdictions in
which the nature of its activities and properties (both owned and leased) makes
such qualification necessary.

(c) Payment of Taxes.  The Issuer shall pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon such Issuer or upon
its respective income or profits, or upon any respective properties belonging to
it, prior to the date on which penalties attach thereto, and all lawful claims
that, if unpaid, might become a lien or charge upon any such properties,
provided that the Issuer shall not be required to pay any such tax, assessment,
charge, levy, or claim which is being contested in good faith and by proper
proceedings if such Issuer shall have set aside on its books adequate reserves
with respect thereto.

(d) Compliance with Laws, etc.  The Issuer shall comply in all material respects
with all applicable laws, rules, regulations and orders of any governmental
authority.

(e) Reservation of Securities.  The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, a number of
shares sufficient to allow the conversion in full of all of the Notes.  The
Company shall take all such actions as may be necessary to assure that all the
Securities may be issued without violation of any applicable law or governmental
regulation or any requirements of any domestic securities exchange upon which
such Securities may be listed (except for official notice of issuance which
shall be immediately transmitted by the Company upon issuance).

(f) Notice of Adverse Change.  The Company shall as promptly as practicable
under the circumstances, but in any event within three (3) days, give notice to
each



 

7

 

 

--------------------------------------------------------------------------------

 

 

Purchaser after becoming aware of the existence of any condition or event which
constitutes, or the occurrence of, any of the following:

(i) any Event of Default (as defined in the Notes);

(ii) any other event of noncompliance by the Issuer under this Agreement; or

(iii) the institution of an action, suit, or proceeding against the Issuer
before any court, administrative agency, or arbitrator including, without
limitation, any action of a foreign government or instrumentality, which, if
adversely decided, could materially adversely affect the business, prospects,
properties, financial condition, or results of operations of Issuer, taken as a
whole, whether or not arising in the ordinary course of business.

6.2 Negative Covenants of the Issuer.  From the date hereof until the date on
which all Notes, or any successor, substitute or replacement Notes, shall be
paid in full or converted, the Issuer shall not take, or permit or cause to be
taken, any of the following actions without the prior written consent of
Purchasers holding a majority of the aggregate outstanding principal amount of
the Notes (“Majority Purchasers”):

(a) Redeem or repurchase any outstanding Capital Stock or declare or pay or set
aside for payment any dividend or distribution to any stockholder or on account
of any Capital Stock of the Company;

(b) Create, incur, or suffer to exist any indebtedness other than the following
(collectively, “Permitted Indebtedness”):  (i) indebtedness existing on the date
hereof and set forth in Schedule 6.2(b); (ii) any indebtedness approved by
Majority Purchasers at any time, or (iii) indebtedness which is expressly
subordinated to the Notes.

7.



Conditions to Closing.

The obligation of any Purchaser to pay the Purchase Price of any Note being
purchased by such Purchaser on the Closing Date is, at its option, subject to
the satisfaction, on or before the Closing Date, of each of the following
conditions:

(a)All required Transaction Documents shall be fully-executed and delivered;

(b)All of the representations and warranties of the Issuer contained in this
Agreement shall be true as of the date of this Agreement.  All of such
representations and warranties shall be deemed to have been made again as of the
Closing Date and shall be true as of the time of Closing; and

(c)Issuer shall have caused all covenants, agreements, and conditions required
by this Agreement to be performed or complied with by them prior to or at the
Closing to be so performed or complied with.



 

8

 

 

--------------------------------------------------------------------------------

 

 

8.



Consent of Purchasers.

8.1 Any action, election, consent, or other right of a Purchaser hereunder
(including but not limited to any consent required pursuant to Section 9.6
hereof) may be made, given, and/or exercised in writing by the Majority
Purchasers in their sole discretion.  Such action, election, consent, or other
right exercised may be affected by any available legal means, including at a
meeting, by written consent, or otherwise.  Any such action, election, consent,
or other right exercised by Majority Purchasers shall apply to and be binding
upon all Purchasers.

9.



Miscellaneous.

9.1 Governing Law.  This Agreement shall be governed in all respects by the laws
of the State of Delaware, without reference to its conflicts of law principles.

9.2 Successors and Assigns.  The Issuer may not assign its rights hereunder or
any part thereof to any other Person, and any attempted assignment shall be
void.  Any Purchaser may assign or transfer any Note that it owns, provided that
the assignee of such Note becomes, as of the effective date of any such
assignment, a party to this Agreement, and executes an Accredited Investor
Certification.  Subject to the foregoing, the provisions hereof shall inure to
the benefit of, and be binding upon, the successors, assigns, heirs, executors
and administrators of the parties hereto and shall inure to the benefit of and
be enforceable by each Person who shall be a holder of the Securities from time
to time.

9.3 Further Assurance.  Each party shall execute such other documents and
instruments, give such further assurance and perform such acts as are or may
become necessary or appropriate to effectuate and carry out the provisions of
this Agreement.

9.4 Entire Agreement.  This Agreement, the Notes, the Warrants and the other
Transaction Documents constitute the entire agreement between the Issuer and the
Purchasers with respect to the purchase and sale of the Notes and supersede all
prior communications and agreements of the Issuer and the Purchaser with respect
to the subject matter hereof and thereof.  All Exhibits and Schedules hereto are
hereby incorporated herein by reference.  Nothing in this Agreement, express or
implied, is intended to confer upon any third party any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

9.5 Severability.  In case any provision of the Agreement shall be invalid,
illegal, or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

9.6 Amendment.  This Agreement may be amended or modified by the mutual
agreement of the Issuer and Majority Purchasers.

9.7 Notices.  Any notice provided or permitted to be given under this Agreement
must be in writing and may be served by depositing same in the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested; by delivering the same in person to
such party; by depositing with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt; or by
facsimile,



 

9

 

 

--------------------------------------------------------------------------------

 

 

telecopy or electronic mail.  Notice given in accordance herewith shall be
effective the date the same is deposited in the mail, delivered to a nationally
recognized overnight courier, telecopied, faxed or delivered by electronic
mail.  All notices to the Issuer shall be sent in care of the Company at 5929
Baker Road, Suite 475, Minnetonka MN 55345, FAX: (952) 974 7787, Attention:
Chief Executive Officer, skoller@wirelessronin.com, with a copy to Briggs and
Morgan, PA, 80 S. 8th St. Suite 2200, Minneapolis, MN 55402, Attention: Brett D.
Anderson, banderson@briggs.com.  All notices to Purchasers shall be sent to the
address set forth on the signature pages hereof.  Either the Issuer or the
Purchasers may designate a new address for notices upon ten (10) days’ advance
written notice to the other parties.

9.8 Titles and Subtitles.  The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

9.9 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.  Signatures delivered via electronic mail utilizing .pdf or
other format shall be deemed original signatures for all purposes hereunder.

9.10 Waiver of Trial by Jury.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH ISSUER AND EACH PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.11 Pronouns.  All pronouns contained herein, and any variations thereof, shall
be deemed to refer to the masculine, feminine or neutral, singular or plural, as
to the identity of the parties hereto may require.

{remainder of page intentionally left blank}





 

10

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

WIRELESS RONIN TECHNOLOGIES, INC.



By:  /s/ Scott Koller

      Scott Koller, President & Chief Executive Officer

 





 

11

 

 

--------------------------------------------------------------------------------

 

 



PURCHASER SIGNATURE PAGE

TO NOTE AND WARRANT PURCHASE AGREEMENT

 

Aggregate Purchase Price to be Paid by the Purchaser:
$__________________________

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: December __, 2013

 

PURCHASER

 

By:

 

Print Name:

 

Title:

 

E-mail address:

 

Name in which Note(s)

are to be registered:

 

Mailing Address:

__________________________________________________________ 

__________________________________________________________ 

 

State of residence (for securities compliance purposes): __________

 

Address for delivery of Note(s) (if different):

__________________________________________________________ 

__________________________________________________________ 

 

Taxpayer Identification Number:

 

Manner of Settlement: As described in Section 2.2 of the Note and Warrant
Purchase Agreement

 



 

 

 

 

12

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF NOTE

NEITHER THIS NOTE NOR ANY OF THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY OTHER JURISDICTION.  BY ACQUIRING THIS NOTE, THE HOLDER REPRESENTS
THAT THE HOLDER WILL NOT SELL OR OTHERWISE DISPOSE OF THIS NOTE OR ANY
SECURITIES INTO WHICH IT MAY BE CONVERTED WITHOUT REGISTRATION OR COMPLIANCE
WITH AN EXEMPTION FROM REGISTRATION UNDER THE AFORESAID ACTS AND THE RULES AND
REGULATIONS THEREUNDER.

UNSECURED CONVERTIBLE PROMISSORY NOTE

$[ ] [December __], 2013

FOR VALUE RECEIVED, Wireless Ronin Technologies, Inc., a Minnesota corporation
(the “Company” or the “Maker”), intending to be legally bound, hereby promises
to pay to the order of _______________, or its successors, heirs or assigns (the
“Holder”), in lawful money of the United States of America, the principal sum of
__________________ Dollars ($_____________), together with interest on the
outstanding principal amount under this Note outstanding from time to time.

1.Purpose.  This Note is one of a series of 4% Unsecured Convertible Promissory
Notes (the “Notes”) made and delivered by the Maker pursuant to the terms of
that certain Note and Warrant Purchase Agreement (the “Purchase Agreement”)
dated as of [December ], 2013 (the “Original Issue Date”), by and among the
Maker and the purchasers of the Notes thereunder (the “Holders”).  This Note,
and the associated Company common stock warrants, is issued by the Maker under
the Purchase Agreement.  All capitalized terms used and not defined herein shall
have the meanings ascribed to them in the Purchase Agreement.

2.Interest.  Interest on this Note shall accrue from the date hereof until
payment in full of all amounts payable hereunder, at an annual rate equal to
four percent (4%) (the “Interest Rate”), and be payable until the earlier of the
Maturity Date (as defined below) or conversion or repayment pursuant to Section
5 below.  Interest shall be calculated on the basis of a 360-day year of twelve
30-day months, based on the actual number of days elapsed.  From and after the
occurrence of any Event of Default (as defined below) and during the pendency
thereof, the Interest Rate shall be an annual rate equal to fifteen percent
(15%), and any accrued but unpaid interest shall be compounded annually.

3.Maturity Date.  Unless converted by the Holder pursuant to the terms of
Section 5 below, the principal amount of this Note, together with all accrued
interest thereon, shall be due and payable in full on [December ], 2015
(“Maturity Date”).





 

A-1

--------------------------------------------------------------------------------

 

 

4.Prepayment.  On or after three months after the Original Issue Date, the Maker
may prepay all or any portion of the outstanding principal balance or accrued
interest hereunder.

5.Conversion; Repayment.

5.1Optional Conversion.  The unpaid principal amount of this Note and/or any
accrued and unpaid interest may be converted, in whole or in part from time to
time, at the option of the Holder at any time, into shares of the Company’s
common stock, $0.01 par value (the “Common Stock”) at a conversion price of
$0.50 per share (the “Conversion Price”).

5.2Procedure.  Upon conversion of this Note into shares of Common Stock pursuant
to Section 5.1 hereof, the Holder shall present this Note to the Company
accompanied by an executed conversion notice, the form of which is attached
hereto as Exhibit A (the “Conversion Notice”).  The Conversion Notice shall
state the name or names (with address(es)) in which the certificate or
certificates for shares of Common Stock issuable on such conversion (the
“Conversion Shares”) shall be issued, and the amount of principal and/or accrued
interest to be converted.  As soon as practicable after the receipt of such
Conversion Notice and the presentation of this Note, the Company shall (a) issue
and deliver to the Holder a certificate or certificates for the Conversion
Shares, (b) provide for any fractional shares as provided in Section 5.4 hereof,
and (c) if such conversion is of less than the entire balance of principal and
accrued and unpaid interest hereunder, issue and deliver to the Holder a
replacement Note in substantially the form of this Note, in the amount of the
balance not converted.  Such conversion shall be deemed to have been effected on
the earliest date (the “Conversion Date”) the Conversion Notice shall have been
received by the Company and this Note shall have been presented as
aforesaid.  Upon the Conversion Date, the Holder’s rights under this Note shall
cease (to the extent this Note is so converted) and the person or persons in
whose name or names any certificate or certificates for the Conversion Shares
shall be issuable upon such conversion shall be deemed to have become the holder
or holders of record of such Conversion Shares.

5.3Equitable Adjustment.  If the Company, at any time while this Note is
outstanding, shall (a) pay a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (b) subdivide
outstanding shares of Common Stock into a larger number of shares, (c) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (d) issue shares of capital stock of the
Company by reclassification or conversion of shares of the Common Stock or any
class of preferred stock, then the Conversion Price shall be equitably adjusted
based upon the proportionate increase of outstanding shares resulting from such
action (i.e., if shares of capital stock increase by 2.0%, the conversion price
shall be decreased by the same percentage).  Any adjustment made pursuant to
this Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend, distribution or
actual conversion and shall become effective immediately after the effective
date in the case of a subdivision, conversion, combination or re-classification.

5.4Fractional Shares.  No fractional shares of Common Stock shall be issuable
upon conversion of this Note, but a payment in cash will be made in respect of
any fraction of a share



 

A-2

 

 

--------------------------------------------------------------------------------

 

 

which would otherwise be issuable upon the surrender of this Note, or portion
hereof, for conversion.

5.5Mandatory Conversion.  The unpaid principal amount of this Note and/or any
accrued and unpaid interest will be mandatorily converted, by the Company
sending a written notice of conversion, with accounting of such conversion to
the Holder within 10 days of the following events: (i) on or after twelve (12)
months after the Original Issuance Date, the average price of the Company’s
Common Stock (on any exchange or trading platform other than the OTC Pink
marketplace) is equal to or greater than one dollar and fifty cents ($1.50) for
twenty (20) consecutive trading days; or (ii) on or after six (6) months after
the Original Issuance Date, the Company closes on the issuance of additional
equity or equity-linked capital in an amount equal to or greater than three
million dollars ($3,000,000) in aggregate.

5.6Repayment on Fundamental Transaction.  If, at any time while the Notes are
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another individual, corporation, partnership, limited liability company, trust,
business trust, association, joint stock company, joint venture, sole
proprietorship, unincorporated organization, or governmental authority
(“Person”), (ii) the Company, directly or indirectly, effects any sale, lease,
license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding shares of Common Stock, (iv) the Corporation,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, or (v) the
Corporation, directly or indirectly, in one or more related transactions
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person or Persons whereby such other Person
or Persons acquires more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock or share purchase agreement or other business combination)
(each, a “Fundamental Transaction”), then, the principal and accrued but unpaid
interest of this Note shall be due and immediately payable upon closing of any
Fundamental Transaction (or in the case of a Fundamental Transaction with
multiple closing, the initial closing), at the Holder’s option.

6.Priority.  The Maker represents, warrants, covenants, and agrees that the
Notes are senior to any existing indebtedness of the Company as of the issuance
date of the Notes; provided, however, that the Notes are subordinate to the
Company’s existing indebtedness to Silicon Valley Bank pursuant to that certain
Loan and Security Agreement dated March 18, 2010, as amended from time to time.

7.Defaults.





 

A-3

 

 

--------------------------------------------------------------------------------

 

 

7.1Events of Default.  The occurrence of any one or more of the following events
shall constitute an event of default hereunder (“Event of Default”):

7.1.1The Maker fails to make any payment of principal, interest or both when due
under this Note, which failure continues for a period of five (5) days;

7.1.2The Maker fails to observe and perform any other covenant or agreement on
the Maker’s part to be observed or performed under this Note, which failure
continues for a period of ten (10) days after notice of such failure has been
delivered to the Company;

7.1.3The Maker fails to observe and perform any of the covenants or agreements
on their part to be observed or performed under the Purchase Agreement or any
other Transaction Document and such failure shall continue for more than ten
(10) days after notice of such failure has been delivered to the Company;

7.1.4Any representation or warranty made by the Company in the Purchase
Agreement or any other Transaction Document is untrue in any material respect as
of the date of such representation or warranty;

7.1.5The Maker defaults beyond any period of grace provided with respect thereto
in the payment of principal of or interest on any obligation (other than the
Notes) in respect of borrowed money;

7.1.6The Maker admits in writing its inability to pay its debts generally as
they become due, files a petition in bankruptcy or a petition to take advantage
of any insolvency act, makes an assignment for the benefit of its creditors,
consents to the appointment of a receiver of itself or of the whole or any
substantial part of its property, on a petition in bankruptcy filed against it
be adjudicated a bankrupt, or files a petition or answer seeking reorganization
or arrangement under the Federal bankruptcy laws or any other applicable law or
statute of the United States of America or any State thereof;

7.1.7A court of competent jurisdiction enters an order, judgment or decree
appointing, without the consent of the Maker, a receiver of the Maker or of the
whole or any substantial part of its property, or approving a petition filed
against the Maker seeking reorganization or arrangement of the Maker under the
federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State thereof, and such order, judgment or decree shall
not be vacated or set aside or stayed within 60 days from the date of entry
thereof;

7.1.8Any court of competent jurisdiction assumes custody or control of the Maker
or of the whole or any substantial part of its property under the provisions of
any other law for the relief or aid of debtors, and such custody or control is
not be terminated or stayed within 60 days from the date of assumption of such
custody or control; or

7.1.9Final judgment for the payment of money in excess of $100,000 is rendered
by a court of record against the Maker and the Maker does not discharge the same
or provide for its discharge in accordance with its terms, or procure a stay of
execution thereon within 60 days from the date of entry thereof and within said
period of 60 days, or such longer period, during



 

A-4

 

 

--------------------------------------------------------------------------------

 

 

which execution of such judgment shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal.

7.2Notice by the Maker.  The Maker shall notify the Holder in writing as soon as
practicable under the circumstances but in any event within three (3) days after
the occurrence of any Event of Default of which the Maker acquires knowledge.

7.3Remedies.  Upon the occurrence of any Event of Default, the entire unpaid
principal balance hereunder plus all interest accrued and unpaid thereon and all
other sums due and payable to the Holder under this Note shall, at the option of
the Holder, become due and payable immediately without presentment, demand,
notice of nonpayment, protest, notice of protest or other notice of dishonor,
all of which are hereby expressly waived by the Maker.  To the extent permitted
by law, the Maker waives the right to and stay of execution and the benefit of
all exemption laws now or hereafter in effect.  In addition to the foregoing,
upon the occurrence of any Event of Default, the Holder may forthwith exercise
singly, concurrently, successively or otherwise any and all rights and remedies
available to the Holder by law, equity or otherwise.

7.4Remedies Cumulative, etc.

7.4.1No right or remedy conferred upon or reserved to the Holder under this
Note, or now or hereafter existing at law or in equity or by statute or other
legislative enactment, is intended to be exclusive of any other right or remedy,
and each and every such right or remedy shall be cumulative and concurrent, and
shall be in addition to every other such right or remedy, and may be pursued
singly, concurrently, successively or otherwise, at the sole discretion of the
Holder, and shall not be exhausted by any one exercise thereof but may be
exercised as often as occasion therefor shall occur.  No act of the Holder shall
be deemed or construed as an election to proceed under any one such right or
remedy to the exclusion of any other such right or remedy; furthermore, each
such right or remedy of the Holder shall be separate, distinct and cumulative
and none shall be given effect to the exclusion of any other.

7.4.2The Maker waives personal service of process and agree that a summons and
complaint commencing an action or proceeding in any such court shall be properly
served if served by registered or certified mail and electronic mail to the
attention of the Company in accordance with the notice provisions set forth in
the Purchase Agreement and the Maker expressly waives any and all defenses to an
exercise of personal jurisdiction by any such court.

7.5Costs and Expenses.  The Maker will pay upon demand all reasonable costs and
expenses of the Holder, including attorneys’ fees, incurred by the Holder in
enforcing its rights and remedies hereunder.  Any amount thereof not paid
promptly following demand therefor shall be added to the principal sum hereunder
and shall bear interest at the Interest Rate from the date of such demand until
paid in full.  If the Holder brings suit (or files any claim in any bankruptcy,
reorganization, insolvency or other proceeding) to enforce any of its rights
hereunder and shall be entitled to judgment (or other recovery) in such action
(or other proceeding), then the Holder may recover, in addition to all other
amounts payable hereunder, its reasonable expenses in connection therewith,
including attorneys’ fees, and the amount of such expenses shall be included in
such judgment (or other form of award).





 

A-5

 

 

--------------------------------------------------------------------------------

 

 

8.Exchange or Replacement of Note.

8.1Exchange.  The Holder, at its option, may in person or by duly authorized
attorney surrender the Note for exchange at the office of the Company, and at
the expense of the Maker receive in exchange therefor a new Note in the same
aggregate principal amount as the aggregate unpaid principal amount of the Note
so surrendered and bearing interest at the same annual rate as the Note so
surrendered, each such new Note to be dated as of the Original Issue Date and to
be in such principal amount and payable to such person or persons, or order, as
such holder may designate in writing.

8.2Replacement.  Upon receipt by the Maker of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Note and (in case of loss, theft
or destruction) of indemnity satisfactory to it, and upon surrender and
cancellation of this Note, if mutilated, the Maker will make and deliver a new
Note of like tenor in lieu of this Note.

9.Miscellaneous.

9.1Amendments, Waivers and Consents. This Note may be amended, modified, or
supplemented, and waiver or consents to departures from the provisions of the
Note may be given, if the Maker and one or more Holders comprising the Majority
Purchasers consent to the amendment, modification, waiver, or consent.

9.2Severability.  In the event that for any reason one or more of the provisions
of this Note or their application to any person or circumstance shall be held to
be invalid, illegal or unenforceable in any respect or to any extent, such
provision shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible.  In addition, any such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

9.3Assignment; Binding Effect.  The Maker may not assign this Note without the
prior written consent of the Holder.  Any attempted assignment in violation of
this Section 9.3 shall be null and void.  Subject to the foregoing, this Note
inures to the benefit of the Holder, its successors and assigns, and binds each
of the Maker, and its successors and permitted assigns, and the words “Holder”
and “Maker” whenever occurring herein shall be deemed and construed to include
such respective successors and assigns.

9.4Notice Generally.  All notices required to be given to any of the parties
hereunder shall be given as set forth in the Purchase Agreement. 

9.5Governing Law.  This Note will be governed by the laws of the State of
Delaware without regard to its conflicts of laws principles.

9.6Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH MAKER AND THE HOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS NOTE OR ANY OTHER
TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.





 

A-6

 

 

--------------------------------------------------------------------------------

 

 

9.7Section Headings, Construction.  The headings of Sections in this Note are
provided for convenience only and will not affect its construction or
interpretation.  All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Note unless otherwise specified.  All
words used in this Note will be construed to be of such gender or number as the
circumstances require.  Unless otherwise expressly provided, the words “hereof”
and “hereunder” and similar references refer to this Note in its entirety and
not to any specific section or subsection hereof.





 

A-7

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Maker has executed and delivered this Note as of the
date first stated above.

WIRELESS RONIN TECHNOLOGIES, INC.

/s/ Scott Koller



Scott Koller

President & Chief Executive Officer

 

 

A-8

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

WIRELESS RONIN TECHNOLOGIES, INC.

UNSECURED CONVERTIBLE PROMISSORY NOTE

CONVERSION NOTICE

To Whom It May Concern:

The undersigned holder of this Note hereby exercises the option to convert this
Note, plus accrued and unpaid interest, in whole or in part as set forth below,
into shares of Common Stock of Wireless Ronin Technologies, Inc., a Minnesota
corporation, in accordance with the terms of the Unsecured Convertible
Promissory Note, dated [December  ], 2013, and directs that the shares issuable
and deliverable upon the conversion be issued in the name of and delivered to
the undersigned unless a different name has been indicated below.  If this
conversion involves fractional shares, please issue the related check to the
same person entitled to receive the shares.

Dated: ____________________

Amount of principal to be converted: $________________________

Amount of accrued but unpaid interest to be converted: $________________________

If shares are to be issued

otherwise than to owner:

Tax Identification

Number of Transferee ________ ___________________________________

Signature of the Holder

(Please print name and address of transferee (including zip code))

__________________________

__________________________

__________________________

 

 

 

A-9

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF WARRANT

Wireless Ronin Technologies, Inc.

 

WARRANT TO PURCHASE COMMON STOCK

 

Neither this Warrant nor any of the securities issuable upon exercise of this
Warrant have been registered under the Securities Act of 1933 or under the
securities laws of any other jurisdiction.  By acquiring this Warrant, the
Holder represents that the Holder will not sell or otherwise dispose of this
Warrant or the securities into which it may be exercised without registration or
compliance with an exemption from registration under the aforesaid acts and the
rules and regulations thereunder. 

 

Number of Shares of Common Stock:  [__________]

Date of Issuance:  December __, 2013 (“Issuance Date”)

 

THIS CERTIFIES THAT, for value received, [______________] (including its
permitted registered assigns, the “Holder”), is entitled to purchase from
Wireless Ronin Technologies, Inc., a Minnesota corporation (the “Company”), up
to [____________] shares of Common Stock  (the “Warrant Shares”) at the Exercise
Price then in effect.  This warrant (the “Warrant”) is issued by the Company as
of the date hereof pursuant to that certain Note and Warrant Purchase Agreement
dated December __, 2013 between the Company and the Holder (the “Purchase
Agreement”).  For purposes of this Warrant, “Exercise Price” shall mean $0.75
per share, subject to adjustment as provided herein, and “Exercise Period” shall
mean the period commencing on December __, 2013 and ending on 5:00 p.m. New York
time on December __, 2016.

1.EXERCISE OF WARRANT.

(a)Mechanics of Exercise.  Subject to the terms and conditions hereof, the
rights represented by this Warrant may be exercised in whole or in part at any
time or times during the Exercise Period by delivery of a written notice, in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant.  The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder.  Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares.  On or before the third (3rd) Trading Day following the date
on which the Company has received the Exercise Notice, and upon receipt by the
Company of (i) payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price” and together with the
Exercise Notice, the “Exercise Delivery Documents”) in cash or by wire transfer
of immediately available funds or (ii) notification from the Holder that this
Warrant is being exercised pursuant to a Cashless Exercise (as defined in
Section 1(c)), the Company shall issue and dispatch by overnight courier to the
address as specified in the Exercise Notice, a certificate, registered in the
Company’s share register in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise.  Upon delivery of the Exercise Delivery Documents, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.  If this Warrant is submitted in connection with any exercise pursuant
to this Section 1(c) and the number of Warrant Shares represented by this
Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company shall as



 

B-1

--------------------------------------------------------------------------------

 

 

soon as practicable and in no event later than three business days after any
exercise and at its own expense, issue a new Warrant (in accordance with Section
6) representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised.

(b)No Fractional Shares.  No fractional shares shall be issued upon the exercise
of this Warrant as a consequence of any adjustment pursuant hereto.  All Warrant
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share.  If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of a Warrant Share by such fraction. 

(c)Cashless Exercise.   The Holder may, in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula
(a “Cashless Exercise”):

Net Number = (A x B) - (A x C)

B

For purposes of the foregoing formula:

A= the total number of shares with respect to which this Warrant is then being
exercised.

B= the Weighted Average Price of the shares of Common Stock for the five
consecutive Trading Days ending on the date immediately preceding the date of
the Exercise Notice.

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

2.ADJUSTMENTS.  The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:

(a)Subdivision or Combination of Common Stock.  If the Company at any time on or
after the date of the Purchase Agreement subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of Warrant Shares will be proportionately increased.  If the Company
at any time on or after the date of the Purchase Agreement combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately
decreased.  Any adjustment under this Section 2(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective.

(b)Distribution of Assets.  If the Company shall declare or make any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate



 

B-2

--------------------------------------------------------------------------------

 

 

rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case:



(i)any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (i) the numerator shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii) the denominator shall be the Closing Sale Price of the
shares of Common Stock on the Trading Day immediately preceding such record
date; and

(ii)the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding clause (i);
provided that in the event that the Distribution is of shares of common stock of
a company (other than the Company) whose common stock is traded on a national
securities exchange or a national automated quotation system (“Other Shares of
Common Stock”), then the Holder may elect to receive a warrant to purchase Other
Shares of Common Stock in lieu of an increase in the number of Warrant Shares,
the terms of which shall be identical to those of this Warrant, except that such
warrant shall be exercisable into the number of shares of Other Shares of Common
Stock that would have been payable to the Holder pursuant to the Distribution
had the Holder exercised this Warrant immediately prior to such record date and
with an aggregate exercise price equal to the product of the amount by which the
exercise price of this Warrant was decreased with respect to the Distribution
pursuant to the terms of the immediately preceding clause (i) and the number of
Warrant Shares calculated in accordance with the first part of this clause (ii).

(c)Other Events.  If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
units or other rights with equity features pro rata to the holders of the
Company’s Common Stock), then the Company’s Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of Warrant Shares so
as to protect the rights of the Holder.  For the avoidance of doubt, the parties
agree this Section 2(c) shall not apply to (i) the issuance of Common Stock upon
the exercise of options or warrants disclosed as outstanding in the SEC Reports,
or (ii) the issuance of Common Stock, stock options, stock appreciation rights,
restricted stock units, or other forms of equity compensation under the
Company’s equity incentive plans or employee stock purchase plan described in
the SEC Reports.

3.PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

(a)Purchase Rights.  In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any stock or other securities
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock or other property, including options, warrants or other
rights to purchase stock, warrants, securities or other property, pro rata to
the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) immediately before the date on
which a record is taken for the grant, issuance or sale of



 

B-3

--------------------------------------------------------------------------------

 

 

such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

(b)Fundamental Transactions.  If, at any time while this Warrant is outstanding,
(i) the Company effects any merger of the Company with or into another entity
and the Company is not the surviving entity, (ii) the Company effects any sale
of all or substantially all of its assets in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or by another individual or entity, and approved by the Company) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares of Common Stock for other securities, cash or property or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 2(a)
above) (in any such case, a “Fundamental Transaction”), then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive
the number of shares of Common Stock of the successor or acquiring corporation
or of the Company and any additional consideration (the “Alternate
Consideration”) receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event (disregarding any limitation on exercise
contained herein solely for the purpose of such determination).  For purposes of
any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration.  Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction, then the Company or any successor entity shall at the
Holder’s option, exercisable at any time concurrently with or within thirty (30)
days after the consummation of the Fundamental Transaction, purchase this
Warrant from the Holder by paying to the Holder an amount of cash equal to the
value of this Warrant as determined in accordance with the Black-Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg using (i) a price per
share of Common Stock equal to the Weighted Average Price of the Common Stock
for the Trading Day immediately preceding the date of consummation of the
applicable Fundamental Transaction, (ii) a risk-free interest rate corresponding
to the U.S. Treasury rate for a period equal to the remaining term of this
Warrant as of the date of consummation of the applicable Fundamental Transaction
and (iii) an expected volatility equal to the lesser of (A) the thirty (30) day
volatility obtained from the “HVT” function on Bloomberg determined as of the
end of the Trading Day immediately following the public announcement of the
applicable Fundamental Transaction or (B) 70%.

4.NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its articles of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this



 

B-4

--------------------------------------------------------------------------------

 

 

Warrant is outstanding, have authorized and reserved, free from preemptive
rights, a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by this Warrant (without regard to any
limitations on exercise).

5.WARRANT HOLDER NOT DEEMED A SHAREHOLDER.  Except as otherwise specifically
provided herein, this Warrant, in and of itself, shall not entitle the Holder to
any voting rights or other rights as a shareholder of the Company.  In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a shareholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.

6.REISSUANCE OF WARRANTS.

(a)Lost, Stolen or Mutilated Warrant.  If this Warrant is lost, stolen,
mutilated or destroyed, the Company may, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.

(b)Issuance of New Warrants.  Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant shall be of like
tenor with this Warrant, and shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date.

7.TRANSFER.

(a)Notice of Transfer. The Holder, by acceptance hereof, agrees to give written
notice to the Company before transferring this Warrant or transferring any
Warrant Shares of such Holder’s intention to do so, describing briefly the
manner of any proposed transfer.  Promptly upon receiving such written notice,
the Company shall present copies thereof to the Company’s counsel.  If the
proposed transfer may be effected without registration or qualification (under
any federal or state securities laws), the Company, as promptly as practicable,
shall notify the Holder thereof, whereupon the Holder shall be entitled to
transfer this Warrant or to dispose of Warrant Shares received upon the previous
exercise of this Warrant, all in accordance with the terms of the notice
delivered by the Holder to the Company; provided that an appropriate legend may
be endorsed on this Warrant or the certificates for such Warrant Shares
respecting restrictions upon transfer thereof necessary or advisable in the
opinion of counsel and satisfactory to the Company to prevent further transfers
which would be in violation of Section 5 of the Securities Act of 1933, as
amended (the “Securities Act”) and applicable state securities laws; and
provided further that the prospective transferee or purchaser shall execute the
Assignment of Warrant attached hereto as Exhibit B and such other documents and
make such representations, warranties, and agreements as may be required solely
to comply with the exemptions relied upon by the Company for the transfer or
disposition of the Warrant or Warrant Shares.

(b)If the proposed transfer or disposition of this Warrant or such Warrant
Shares described in the written notice given pursuant to this Section 7 may not
be effected without registration or qualification of this Warrant or such
Warrant Shares, the Holder will limit its activities in respect to such transfer
or disposition as are permitted by law.

8.NOTICES.  Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with Section
9.7 of the Purchase Agreement.  The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Warrant, including in
reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying,



 

B-5

--------------------------------------------------------------------------------

 

 

the calculation of such adjustment and (ii) at least twenty (20) days prior to
the date on which the Company closes its books or takes a record (A) with
respect to any dividend or distribution upon the shares of Common Stock, (B)
with respect to any grants, issuances or sales of any stock or other securities
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock or other property, pro rata to the holders of shares of
Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

9.AMENDMENT AND WAIVER.  The terms of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.

10.GOVERNING LAW.  This Warrant and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware, without giving effect to the principles of
conflicts of law that would require the application of the laws of any other
jurisdiction.

11.DISPUTE RESOLUTION.  In the case of a dispute as to the determination of the
Exercise Price, the Closing Sale Price or the arithmetic calculation of the
Warrant Shares, the Company or the Holder (as the case may be) shall submit the
disputed determinations or arithmetic calculations via facsimile (a) within two
(2) business days after receipt of the applicable notice giving rise to such
dispute to the Company or the Holder, as the case may be, or (b) if no notice
gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute.  If the Holder and the Company are
unable to agree upon such determination or calculation of the Exercise Price,
Closing Sale Price or the Warrant Shares within three (3) business days of such
disputed determination or arithmetic calculation being submitted to the Company
or the Holder (as the case may be), then the Company shall, within two (2)
business days thereafter submit via facsimile (x) the disputed determination of
the Exercise Price or Closing Sale Price to an independent, reputable investment
bank selected by the Company and approved by the Holder or (y) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant.  The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) business days from the time it receives the disputed determinations or
calculations.  Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

12.REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the Purchase Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the right of the Holder to pursue actual
damages for any failure by the Company to comply with the terms of this
Warrant.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the holder of this Warrant
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

13.ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

14.CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms shall
have the following meanings:





 

B-6

--------------------------------------------------------------------------------

 

 

(a)“Bloomberg” means Bloomberg Financial Markets.

(b)“Closing Sale Price” means, for any security as of any date, (i) the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or (ii) if the foregoing does not apply, the last trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security as reported by Bloomberg, or (iii) if no last trade price is reported
for such security by Bloomberg, the average of the bid and ask prices of any
market makers for such security as reported in the “pink sheets” by Pink OTC
Markets Inc.  If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder.  All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

(c)“Common Stock” means (i) the Company’s common stock, par value $0.01 per
share, and (ii) any share capital into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common
stock.

(d)“Principal Market” means the primary national securities exchange on which
the Common Stock is then traded.

(e)“Trading Day” means (i) any day on which the Common Stock is listed or quoted
and traded on its Principal Market, (ii) if the Common Stock is not then listed
or quoted and traded on any national securities exchange, then a day on which
trading occurs on the OTC Bulletin Board (or any successor thereto), or (iii) if
trading does not occur on the OTC Bulletin Board (or any successor thereto), any
business day.

(f)“Weighted Average Price” means, for any security as of any date, (i) the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York City time, and ending at
4:00:00 p.m., New York City time, as reported by Bloomberg or (ii) if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York City time,
and ending at 4:00:00 p.m., New York City time, as reported by Bloomberg, or
(iii) if no dollar volume-weighted average price is reported for such security
by Bloomberg for such hours, the average of the highest closing bid price and
the lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by Pink OTC Markets Inc.  If the Weighted Average
Price cannot be calculated for such security on such date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the
Holder.  If the Company and the Holder are unable to agree upon the fair market
value of such security, then such dispute shall be resolved pursuant to Section
11 with the term “Weighted Average Price” being substituted for the term
“Exercise Price.”  All such determinations shall be appropriately adjusted for
any share dividend, share split or other similar transaction during such period.

 

 

B-7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

WIRELESS RONIN TECHNOLOGIES, INC.

 

 

By:/s/ Scott Koller

Scott Koller

President and Chief Executive Officer

 

 

 

B-8

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EXERCISE NOTICE

(To be executed by the registered holder to exercise this

Warrant to Purchase Common Stock.)

 

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Wireless Ronin Technologies,
Inc., a Minnesota corporation (the “Company”), evidenced by the attached Warrant
to Purchase Common Stock (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as (check one):

 

☐   a Cash Exercise with respect to _________________ Warrant Shares; and/or

 

☐   a “Cashless Exercise” with respect to _______________ Warrant Shares.

 

2.  Payment of Exercise Price.  In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3.  Delivery of Warrant Shares.  The Company shall deliver to the holder
__________________ Warrant Shares in accordance with the terms of the Warrant.

 

 

Date: _________________, ______

 

 



(Print Name of Registered Holder)

 

 

By:

Name:

Title:

 

 

 

 

B-9

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ASSIGNMENT OF WARRANT

(To be signed only upon authorized transfer of the Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
____________________ the right to purchase _______________ shares of Common
Stock of Wireless Ronin Technologies, Inc., to which the within Warrant relates
and appoints ____________________, as attorney-in-fact, to transfer said right
on the books of Wireless Ronin Technologies, Inc. with full power of
substitution in the premises.  By accepting such transfer, the transferee has
agreed to be bound in all respects by the terms and conditions of the within
Warrant.

Dated: __________________

 

 



(Signature)

 

 



(Name)

 

 



(Address)

 

 



(Social Security or Tax Ident. No.)

 

 

*The signature on the Assignment of Warrant must correspond to the name as
written upon the face of the Warrant in every particular without alteration or
enlargement or any change whatsoever.  When signing on behalf of a corporation,
partnership, trust or other entity, please indicate your position(s) and
title(s) with such entity.

 

 

 

 

 

B-10

--------------------------------------------------------------------------------

 

 

EXHIBIT C

SCHEDULE OF PURCHASERS

 

Picture 8 [c-20131223xex10g1.jpg]

 

C-1

--------------------------------------------------------------------------------

 

 

EXHIBIT  D

RISK FACTORS AND LIQUIDITY AND CAPITAL RESOURCES DISCLOSURE

Cautionary Statement filed May 23, 2013

Wireless Ronin Technologies, Inc., or persons acting on our behalf, or outside
reviewers retained by us making statements on our behalf, or underwriters of our
securities, from time to time, may make, in writing or orally, “forward-looking
statements” as defined under the Private Securities Litigation Reform Act of
1995. This Cautionary Statement, when used in conjunction with an identified
forward-looking statement, is for the purpose of qualifying for the “safe
harbor” provisions of the Litigation Reform Act and is intended to be a readily
available written document that contains factors which could cause results to
differ materially from such forward-looking statements. These factors are in
addition to any other cautionary statements, written or oral, which may be made,
or referred to, in connection with any such forward-looking statement.

The following matters, among others, may have a material adverse effect on our
business, financial condition, liquidity, results of operations or prospects,
financial or otherwise, or on the trading price of our common stock. Reference
to this Cautionary Statement in the context of a forward-looking statement or
statements shall be deemed to be a statement that any one or more of the
following factors may cause actual results to differ materially from those in
such forward-looking statement or statements.

Risks Related to Our Business

Our registered public accounting firm has expressed substantial doubt about our
ability to continue as a going concern.

In its report dated March 1, 2013, our independent registered public accounting
firm, Baker Tilly Virchow Krause, LLP, stated that our financial statements for
the fiscal year ended December 31, 2012, were prepared assuming that we would
continue as a going concern. These financial statements do not include any
adjustments to the recoverability and classification of recorded asset amounts
and classification of liabilities that might be necessary should our company be
unable to continue as a going concern. However, our auditor also expressed
substantial doubt about our ability to continue as a going concern. Our ability
to continue as a going concern is an issue raised as a result of losses suffered
from operations. We do not currently have sufficient capital resources to fund
operations beyond September 2013. We continue to experience operating losses. At
present, we have no commitments for any additional financing. Because we have
received an opinion from our auditor that substantial doubt exists as to whether
our company can continue as a going concern, it may be more difficult for our
company to attract investors, secure debt financing or bank loans, or a
combination of the foregoing, on favorable terms, if at all. Our future depends
upon our ability to obtain financing and upon future profitable operations. If
we are unable to generate sufficient revenue, find financing, or adjust our
operating expenses so as to maintain positive working capital, then we likely
will be forced to cease operations and investors will likely lose their entire
investment. We can give no assurance as to our ability to generate adequate
revenue, raise sufficient capital, sufficiently reduce operating expenses or our
ability to continue as a going concern.

Our operations and business are subject to the risks of an early stage company
with limited revenue and a history of losses, operating in a developing
industry. We have incurred losses since inception, and we have had only limited
revenue. We may not ever become or remain profitable.

Since inception, we have had limited revenue from the sale of our products and
services, and we have incurred net losses. We incurred net losses of $5.4
million and $6.7 million for the years ended



 

D-1

--------------------------------------------------------------------------------

 

 

December 31, 2012 and 2011, respectively. We incurred a net loss of $1.4 million
for the quarter ended March 31, 2013. As of March 31, 2013, we had an
accumulated deficit of $95.8 million. We have not been profitable in any year of
our operating history and anticipate incurring additional losses into the
foreseeable future. We do not know whether or when we will become profitable.
Even if we are able to achieve profitability in future periods, we may not be
able to sustain or increase our profitability in successive periods.

We have formulated our business plans and strategies based on certain
assumptions regarding the acceptance of our business model and the marketing of
our products and services. However, our assessments regarding market size,
market share, market acceptance of our products and services and a variety of
other factors may prove incorrect. Our future success will depend upon many
factors, including factors which may be beyond our control or which cannot be
predicted at this time.

Adequate funds for our operations may not be available, requiring us to curtail
our activities significantly.

Our current cash position is insufficient to meet our working capital needs
beyond September 2013. We will likely be required to raise additional funding
through public or private financings, including equity financings. Any
additional equity financings may be dilutive to shareholders and may be
completed at a discount to market price. Debt financing, if available, would
likely involve restrictive covenants similar to or more restrictive than those
contained in the security and loan agreement we currently have with Silicon
Valley Bank. Those covenants include maintaining minimum tangible net worth,
which we may not satisfy. There can be no assurance we will successfully
complete any future equity or debt financing. Adequate funds for our operations,
whether from financial markets, collaborative or other arrangements, may not be
available when needed or on terms attractive to us, especially from markets
which continue to be risk averse. If adequate funds are not available, our plans
to operate our business may be adversely affected and we could be required to
curtail our activities significantly and/or cease operating.

We may experience difficulties identifying or consummating strategic or
financial alternatives, and any such alternatives may not achieve desired
results.

In light of our financial condition and potential for continued net losses, we
are evaluating strategic and financial alternatives and have engaged Roth
Capital Partners, LLC to assist us in that process. Such alternatives may
include licensing our product for use in one or more specific industries,
acquiring other entities to enable us to gain sufficient mass to regain
meaningful access to the capital markets and/or become a more attractive
acquisition candidate, and/or selling substantially all of our assets or
engaging in some other business combination transaction. Pursuing such
alternatives may disrupt operations, distract management and create
uncertainties regarding the future direction of our business, products and
services that could result in the loss of current or prospective customers,
suppliers, employees and other business partners. In addition, we cannot provide
assurance that we will identify one or more suitable third parties for any such
transaction. Even if we identify one or more suitable third parties, we may not
successfully negotiate or consummate any such transaction. If such a transaction
is consummated, there can be no assurance that it will resolve our short-term
liquidity issues. Furthermore, when pursuing such a transaction we may incur
substantial legal and other fees whether or not such a transaction is
consummated. If we are unable to consummate such a transaction, we may be
required to discontinue certain products or services or otherwise exit all or
certain portions of our business. If we divest or otherwise exit certain
portions of our business, our business, financial condition and results of
operations could be adversely affected. We also may incur certain liabilities
and costs in connection with any divestiture or discontinuation of products or
services, such as workforce reduction costs, costs associated with closing
facilities and disposing of or writing off excess inventory and equipment, and
contract termination costs. Any decision we make regarding our strategic and
financial alternatives will



 

D-2

--------------------------------------------------------------------------------

 

 

necessarily involve risks and uncertainties and present challenges in
implementation and integration. As a result, pursuit of any such alternatives
may not lead to increased shareholder value and, whether or not we pursue such
alternatives, the value of our shares may decrease.

 

Our success depends on our marketing technologies, RoninCast® software and our
other products and services achieving and maintaining widespread acceptance in
our targeted markets. If our products contain errors or defects, our business
reputation may be harmed.

Our success will depend to a large extent on broad market acceptance of our
marketing technologies, RoninCast® software and our other products and services
among our prospective customers. Our prospective customers may still not use our
solutions for a number of other reasons, including preference for static
advertising, lack of familiarity with our technology, preference for competing
technologies or perceived lack of reliability. We believe that the acceptance of
our marketing technologies, RoninCast® software and our other products and
services by our prospective customers will depend on the following factors:

 

 

•

 

our ability to demonstrate our marketing technologies’ and RoninCast® software’s
economic and other benefits;

 

 

•

 

our customers becoming comfortable with using our marketing technologies and
RoninCast® software; and

 

 

•

 

the reliability of our marketing technologies and the RoninCast® software and
the hardware comprising our digital signage and other marketing technologies
systems.

Our software is complex and must meet stringent user requirements. Our products
could contain errors or defects, especially when first introduced or when new
models or versions are released, which could cause our customers to reject our
products, result in increased service costs and warranty expenses and harm our
reputation. Unanticipated warranty and other costs for defective products could
adversely affect our business. We must develop our products quickly to keep pace
with the rapidly changing digital signage and communications market. In the
future, we may experience delays in releasing new products as problems are
corrected. In addition, some undetected errors or defects may only become
apparent as new functions are added to our products. The need to repair or
replace products with design or manufacturing defects could temporarily delay
the sale of new products and adversely affect our reputation. Delays, costs and
damage to our reputation due to product defects could harm our business.

Difficult and volatile conditions in the capital, credit and commodities markets
and general economic uncertainty have prompted companies to cut capital spending
worldwide and could continue to materially adversely affect our business.

Disruptions in the economy and constraints in the capital, credit and
commodities markets have caused companies to reduce or delay capital investment.
Some of our prospective customers may cancel or delay spending on the
development or roll-out of capital and technology projects with us due to
continuing economic uncertainty. Our financial position, results of operations
and cash flow could continue to be materially adversely affected by continuing
difficult economic conditions and significant volatility in the capital, credit
and commodities markets and in the overall worldwide economy. The continuing
impact that these factors might have on us and our business is uncertain and
cannot be predicted at this time. Such economic conditions have accentuated each
of the risks we face and magnified their potential effect on us and our
business. The difficult conditions in these markets and the overall economy
affect our business in a number of ways. For example:

 



 

D-3

--------------------------------------------------------------------------------

 

 

 

 

•

 

We cannot assure you that such funds would be available or sufficient under our
loan and security agreement with Silicon Valley Bank, and we may not be able to
successfully obtain additional financing on favorable terms, or at all. From
time to time, we have failed to satisfy the minimum tangible net worth covenant
under our loan and security agreement with Silicon Valley Bank, which must be
satisfied in order for us to borrow under such agreement and while there is an
outstanding balance owed to Silicon Valley Bank. Furthermore, as a result of the
contractually-imposed limits on our borrowing base, the amount available to us
under the agreement, based on calculations as of March 31, 2013, was
approximately $157,000. The line of credit, which is secured by all of our
assets, matures on March 12, 2014.

 

 

•

 

Market volatility has exerted downward pressure on our stock price, which may
make it more difficult for us to raise additional capital in the future.

 

 

•

 

Economic conditions could continue to result in our customers experiencing
financial difficulties or electing to limit spending because of the declining
economy, which may result in decreased revenue for us. Difficult economic
conditions have adversely affected certain industries in particular, including
the automotive and restaurant industries, in which we have major customers. We
could also experience lower than anticipated order levels from current
customers, cancellations of existing but unfulfilled orders, and extended
payment or delivery terms.

 

 

•

 

Economic conditions could materially impact us through insolvency of our
suppliers or current customers.

 

 

•

 

Economic conditions combined with the weakness in the credit markets could
continue to lead to increased price competition for our products, increased risk
of excess and obsolete inventories and higher overhead costs as a percentage of
revenue.

If the markets in which we participate experience subsequent economic downturns
or slow recovery, this could continue to negatively impact our sales and revenue
generation, margins and operating expenses, and consequently have a material
adverse effect on our business, financial condition and results of operations.
While we have down-sized our operations to reflect decreased demand, we may not
be successful in mirroring current demand. If customer demand were to decline
further, we might be unable to adjust expense levels rapidly enough in response
to falling demand or without changing the way in which we operate. If revenue
were to decrease further and we were unable to adequately reduce expense levels,
we might incur significant losses that could adversely affect our overall
financial performance and the market price of our common stock.

Our license agreement with Delphi Display Systems, Inc. may limit our future
revenue opportunities and, if we become bankrupt or insolvent, Delphi would
obtain the source code for our RoninCast software.

In April 2013, we entered into a license agreement with Delphi Display Systems,
Inc. pursuant to which we granted Delphi an exclusive, worldwide, perpetual
license to use and sublicense RoninCast® software in two specified target
markets, namely quick-service restaurants or food service providers that have a
substantial number of drive-through locations, and pump toppers (displays
located on fuel dispensing devices). The license is exclusive in the target
markets for five years from the date of the license agreement, unless earlier
terminated pursuant to the license agreement. During this exclusivity period, we
have agreed not to market, sell or otherwise promote, either directly or
indirectly, any product with substantially similar functionality to the software
to the target markets.

 

Under the license agreement, Delphi paid us a one-time license fee for the first
7,500 installed nodes, which represents approximately 1,500 locations based on
an assumption of five installed nodes per location. We also agreed to certain
node license fees for additional nodes and monthly hosting and



 

D-4

--------------------------------------------------------------------------------

 

 

support service fees, including certain minimums. These fees may not adequately
compensate us for the limitations we have agreed to as the target markets
develop. Over the life of the exclusivity period, especially in markets that
grow larger or faster than anticipated, our revenue under the license agreement
may be less than what we could have achieved in such markets directly.

In addition, Delphi may fail to devote sufficient resources to promoting our
software or may otherwise be unsuccessful in identifying new users in the target
markets, which would adversely affect the amount of any incremental revenue over
the minimum that we receive under the license agreement. We have no control over
Delphi’s actions under the license agreement other than its covenant to use its
best efforts to market, promote, and sublicense the software, and we are now
dependent on Delphi to realize the full potential of the software in the target
markets.

Finally, as part of the license agreement, we entered into an escrow arrangement
pursuant to which Delphi would have the right to obtain the source code for the
software if we cease to carry on business, become bankrupt, insolvent or the
subject of receivership, or upon certain material breaches of the license
agreement by us. Therefore, if those events occur, we would lose control over
our software, which would have a material adverse effect on our business and
operating results.

Our financial condition and potential for continued net losses negatively
impacts our relationships with customers, prospective customers and third-party
suppliers.

Our current cash position is insufficient to meet our working capital needs
beyond September 2013. We believe our financial condition and potential for
continued net losses has caused and could continue to cause current and
prospective customers to defer placing orders with us, to require terms that are
less favorable to us, or to place their orders with marketing technology
suppliers other than Wireless Ronin, which adversely affects our business,
financial condition and results of operations. On the same basis, third-party
suppliers may refuse to do business with us, or may do so only on terms that are
unfavorable to us, which also could cause our revenue to decline.

Because we do not have long-term purchase commitments from our customers, the
failure to obtain anticipated orders or the deferral or cancellation of
commitments could have adverse effects on our business.

Our business is characterized by short-term purchase orders and contracts which
do not require that purchases be made. This makes forecasting our sales
difficult. The failure to obtain anticipated orders and deferrals or
cancellations of purchase commitments because of changes in customer
requirements, or otherwise, could have a material adverse effect on our
business, financial condition and results of operations. We have experienced
such challenges in the past and may experience such challenges in the future.

Most of our contracts are terminable by our customers with limited notice and
without penalty payments, and early terminations could have a material effect on
our business, operating results and financial condition.

 

Most of our contracts are terminable by our customers following limited notice
and without early termination payments or liquidated damages due from them. In
addition, each stage of a project often represents a separate contractual
commitment, at the end of which the customers may elect to delay or not to
proceed to the next stage of the project. We cannot assure you that one or more
of our customers will not terminate a material contract or materially reduce the
scope of a large project. The delay, cancellation or significant reduction in
the scope of a large project or a number of projects could have a material
adverse effect on our business, operating results and financial condition.





 

D-5

--------------------------------------------------------------------------------

 

 

Due to our dependence on a limited number of customers, we are subject to a
concentration of credit risk.

As of March 31, 2013, Chrysler and ARAMARK accounted for 40.6% and 19.6%,
respectively, of our accounts receivable. In the case of insolvency by one of
our significant customers, an account receivable with respect to that customer
might not be collectible, might not be fully collectible, or might be
collectible over longer than normal terms, each of which could adversely affect
our financial position. In one case in the past, we converted a customer’s
account receivable into a secured note receivable then into the underlying
collateral, which we ultimately wrote off. In the future, if we convert other
accounts receivable into notes receivable or obtain the collateral underlying
notes receivable, we may not be able to fully recover the amount due, which
could adversely affect our financial position. Furthermore, the value of the
collateral which serves to secure any such obligation is likely to deteriorate
over time due to obsolescence caused by new product introductions and due to
wear and tear suffered by those portions of the collateral installed and in use.
There can be no assurance that we will not suffer credit losses in the future.

Our prospective customers often take a long time to evaluate our products and
services and our customers may not make significant purchases even after their
initial purchase, with this lengthy and variable sales cycle making it difficult
to predict our operating results.

It is difficult for us to forecast the timing and recognition of revenue from
sales of our products and services because our prospective customers often take
significant time to evaluate our products before purchasing them. Even after
making their first purchases of our products and services, existing customers
may not make significant purchases of those products and services for a long
period of time following their initial purchases or at all. The period between
initial customer contact and a purchase by a customer may be years with
potentially an even longer period separating initial purchases and any
significant purchases thereafter. During the evaluation period, prospective
customers may decide not to purchase or may scale down proposed orders of our
products for various reasons, including:

 

 

•

 

reduced need to upgrade existing visual marketing systems;

 

 

•

 

introduction of products by our competitors;

 

 

•

 

lower prices offered by our competitors; and

 

 

•

 

changes in budgets and purchasing priorities.

Our prospective customers routinely require education regarding the use and
benefit of our products. This may also lead to delays in receiving customers’
orders.

Our results of operations may depend upon selling our products and services to
customers requiring large-scale rollouts and large-scale monitoring and
maintenance, which we have not previously conducted.

 

Our results of operations may depend upon selling our products and services to
those companies, and within those industries, with many sites that could benefit
from digital signage or marketing technologies solutions. Digital signage and
marketing technologies systems installation projects deploying hundreds or even
thousands of systems present significant technical and logistical challenges
that we have not yet demonstrated our ability to overcome. Digital signage and
marketing technologies systems employ sophisticated hardware and software that
constantly evolves. Sites into which digital signage and marketing technologies
systems may be installed vary widely, including such factors as interference
with wireless networks, ambient light, extremes of temperature and other factors
that may make each individual location virtually unique. Managing the process of
installing hundreds or



 

D-6

--------------------------------------------------------------------------------

 

 

thousands of dynamic, complicated digital signage and marketing technologies
systems into unique environments may present difficulties that we have not yet
faced on projects performed to date with smaller numbers of installations. If
our customers opt to engage us to provide system monitoring and maintenance
services through our network operations center, or NOC, on one or more
large-scale implementations, we may not successfully or profitably monitor and
maintain the hardware, software and content in a manner satisfactory to our
customers or in compliance with our contractual obligations. The efficiency and
effectiveness of NOC monitoring and maintenance are directly affected by our
software and that software’s ability to monitor our customers’ systems. For
large-scale implementations, we may need to further develop our software to
facilitate efficient and effective system monitoring and maintenance. We cannot
assure you that we will succeed in developing our software, digital signage
systems, project management and infrastructure to successfully implement,
monitor, manage and maintain large-scale implementation projects or ongoing
operations. Our failure to do so could harm our business and financial
condition.

Difficulty in developing and maintaining relationships with third party
manufacturers, suppliers and service providers could adversely affect our
ability to deliver our products and meet our customers’ demands.

We rely on third parties to manufacture and supply parts and components for
marketing technologies and digital signage systems we provide, and to provide
order fulfillment, installation, repair services and technical and customer
support. Our strategy to rely on third party manufacturers, suppliers and
service providers involves a number of significant risks, including the loss of
control over the manufacturing process, the potential absence of adequate
capacity, the unavailability of certain parts and components used in our
products and reduced control over delivery schedules, quality and costs. For
example, we do not generally maintain a significant inventory of parts or
components, but rely on suppliers to deliver necessary parts and components to
third party manufacturers, in a timely manner, based on our forecasts. If
delivery of our products and services to our customers is interrupted, or if our
products experience quality problems, our ability to meet customer demands would
be harmed, causing a loss of revenue and harm to our reputation. Increased
costs, transition difficulties and lead times involved in developing additional
or new third party relationships could adversely affect our ability to deliver
our products and services and meet our customers’ demands, and harm our
business.

Reductions in hardware costs will likely decrease hardware pricing to our
customers and would reduce our per unit revenue.

Our pricing includes a standard percentage markup over our cost of digital
signage systems and other marketing technologies, such as computers and display
monitors. As such, any decrease in our costs to acquire such components from
third parties will likely be reflected as a decrease in our hardware pricing to
our customers. Therefore, reductions in such hardware costs could potentially
reduce our revenue.

 

Because our sales approach currently includes strategic partners and business
alliance relationships, we expect to face risks not faced by companies with only
internal sales forces.

We currently sell most of our marketing technology offerings, which include
digital signage systems and software licenses, through an internal sales force.
We believe our future success will depend on such sales force and our ability to
attract and form relationships with strategic partners and business alliances.
We may not, however, be successful in forming these types of relationships,
which could result in us being unable to expand our sales network to generate
revenue. Our anticipated reliance on strategic partners and business alliances
involves several risks, including the following:

 



 

D-7

--------------------------------------------------------------------------------

 

 

 

•

 

we may not be able to adequately train our strategic partners and those with
which we have business alliances to sell and service our software and services;

 

 

•

 

they may emphasize competitors’ products or decline to promote and sell our
software and services;

 

 

•

 

our efforts to co-market products and services with third parties may not result
in further adoption of our products and services;

 

 

•

 

arrangements with our partners and business alliances can be terminated by
either party at any time and do not require any material financial commitment;

 

 

•

 

channel conflict may arise between other third parties and/or our internal sales
staff; and

 

 

•

 

software to manage content may be given away.

Hardware companies may include digital signage software with functionality
similar to RoninCast® software as an integrated hardware and software solution,
which could have a material adverse effect on our business.

We have provided digital signage content management software to NEC. Our
software development agreement with NEC provided that NEC would own the software
that we wrote. NEC intends to bundle this software with hardware that it sells
to its digital signage customers. While the software developed for NEC does not
encompass all of the features and functions of our proprietary RoninCast®
software, the NEC software enables digital signage customers to implement basic
digital signage applications. While we believe that a certain number of those
NEC customers beginning with the NEC software may come to want or need enhanced
functionality of the RoninCast® software product, there is a risk that bundled
software will cannibalize the demand for more fully featured products like
RoninCast® digital signage software. If bundling digital signage content
management software with hardware becomes an industry standard, we could risk
losing software licensing sales. It is difficult for us to predict whether, when
or the extent to which bundling digital signage content management software with
hardware will become customary. It is also difficult to predict the
functionality of the software that hardware manufacturers may bundle with
hardware. If more sophisticated and fully featured software is bundled with
hardware, that bundling may negatively impact our RoninCast® software license
sales and adversely affect our business.

Our industry is characterized by frequent technological change. If we are unable
to adapt our products and services and develop new products and services to keep
up with these rapid changes, we will not be able to obtain or maintain market
share.

 

The market for our products and services is characterized by rapidly changing
technology, evolving industry standards, changes in customer needs, heavy
competition and frequent new product and service introductions. If we fail to
develop new products and services or modify or improve existing products and
services in response to these changes in technology, customer demands or
industry standards, our products and services could become less competitive or
obsolete.

We must respond to changing technology and industry standards in a timely and
cost-effective manner. We may not be successful in using new technologies,
developing new products and services or enhancing existing products and services
in a timely and cost effective manner. Our pursuit of necessary technology may
require substantial time and expense as experienced with our software product,
RoninCast®. We may need to license new technologies to respond to technological
change. These licenses may not be available to us on commercially reasonable
terms or at all. We may not succeed in adapting our products and services to new
technologies as they emerge. Furthermore, even if we successfully adapt our
products and services, these new technologies or enhancements may not achieve
market acceptance.





 

D-8

--------------------------------------------------------------------------------

 

 

Our ability to execute our business strategy depends on our ability to protect
our intellectual property, and if any third parties make unauthorized use of our
intellectual property, or if our intellectual property rights are successfully
challenged, our competitive position and business could suffer.

Our success and ability to compete depends substantially on our proprietary
technologies. We regard our copyrights, service marks, trademarks, trade secrets
and similar intellectual property as critical to our success, and we rely on
trademark and copyright law, trade secret protection and confidentiality
agreements with our employees, customers and others to protect our proprietary
rights. Despite our precautions, unauthorized third parties might copy certain
portions of our software or reverse engineer and use information that we regard
as proprietary. In addition, confidentiality agreements with employees and
others may not adequately protect against disclosure of our proprietary
information.

As of March 31, 2013, we had received one design patent, had one U.S. patent
application pending and had one Canadian patent application pending relating to
various aspects of our RoninCast® delivery system. We cannot provide assurance
that any additional patents will be granted. Even if they are granted, our
patents may be successfully challenged by others or invalidated. In addition,
any patents that may be granted to us may not provide us a significant
competitive advantage. Although we have been granted patents and trademarks,
they could be challenged in the future. If future trademark registrations are
not approved because third parties own these trademarks, our use of these
trademarks would be restricted unless we enter into arrangements with the third
party owners, which might not be possible on commercially reasonable terms or at
all. If we fail to protect or enforce our intellectual property rights
successfully, our competitive position could suffer. We may be required to spend
significant resources to monitor and protect our intellectual property rights.
We may not be able to detect infringement and may lose competitive position in
the market. In addition, competitors may design around our technology or develop
competing technologies. Intellectual property rights may also be unavailable or
limited in some foreign countries, which could make it easier for competitors to
capture market share.

Our industry is characterized by frequent intellectual property litigation, and
we could face claims of infringement by others in our industry. Such claims are
costly and add uncertainty to our business strategy.

The digital media and communications industry is characterized by uncertain and
conflicting intellectual property claims and frequent intellectual property
litigation, especially regarding patent rights. We could be subject to claims of
infringement of third party intellectual property rights, which could result in
significant expense and could ultimately result in the loss of our intellectual
property rights. From time to time, third parties may assert patent, copyright,
trademark or other intellectual property rights to technologies that are
important to our business. In addition, because patent applications in the
United States are not publicly disclosed until the patent is issued,
applications may have been filed which relate to our industry of which we are
not aware. We have in the past and may in the future receive notices of claims
that our products infringe or may infringe intellectual property rights of third
parties. Any litigation to determine the validity of these claims, including
claims arising through our contractual indemnification of our business partners,
regardless of their merit or resolution, would likely be costly and time
consuming and divert the efforts and attention of our management and technical
personnel. If any such litigation resulted in an adverse ruling, we could be
required to:

 

 

•

 

pay substantial damages;

 

 

•

 

cease the development, use, licensing or sale of infringing products;

 

 

•

 

discontinue the use of certain technology; or

 

 

•

 

obtain a license under the intellectual property rights of the third party
claiming infringement, which license may not be available on reasonable terms or
at all.





 

D-9

--------------------------------------------------------------------------------

 

 

Our business may be adversely affected by malicious applications that interfere
with, or exploit security flaws in, our products and services.

Our business may be adversely affected by malicious applications that make
changes to our customers’ computer systems and interfere with the operation and
use of our products. These applications may attempt to interfere with our
ability to communicate with our customers’ devices. The interference may occur
without disclosure to or consent from our customers, resulting in a negative
experience that our customers may associate with our products. These
applications may be difficult or impossible to uninstall or disable, may
reinstall themselves and may circumvent other applications’ efforts to block or
remove them. In addition, we offer a number of products and services that our
customers download to their computers or that they rely on to store information
and transmit information over the Internet. These products and services are
subject to attack by viruses, worms and other malicious software programs, which
could jeopardize the security of information stored in a customer’s computer or
in our computer systems and networks. The ability to reach customers and provide
them with a superior product experience is critical to our success. If our
efforts to combat these malicious applications fail, or if our products and
services have actual or perceived vulnerabilities, there may be claims based on
such failure or our reputation may be harmed, which would damage our business
and financial condition.

We rely on computer systems and information technology to run our business. Any
material failure, interruption or security breach of our computer systems or
information technology may adversely affect the operation of our business and
our results of operations.

Computer viruses or terrorism may disrupt our operations and adversely affect
our operating results. Despite our implementation of security measures,
including a co-location center that can be used in case our primary computer
center location is disabled or destroyed, all of our technology systems are
vulnerable to disability or failures due to hacking, viruses, acts of war or
terrorism, and other causes. If our technology systems were to fail and we were
unable to recover in a timely manner, we would be unable to fulfill critical
business functions, which could have a material adverse effect on our business,
operating results, and financial condition.

 

We compete with other companies that have more resources, which puts us at a
competitive disadvantage.

The market for marketing technologies, including digital signage, is highly
competitive and we expect competition to increase in the future. Some of our
competitors or potential competitors may have significantly greater financial,
technical and marketing resources than our company. These competitors may be
able to respond more rapidly than we can to new or emerging technologies or
changes in customer requirements. They may also devote greater resources to the
development, promotion and sale of their products than our company.

We expect competitors to continue to improve the performance of their current
products and to introduce new products, services and technologies. Successful
new product and service introductions or enhancements by our competitors could
reduce sales and the market acceptance of our products and services, cause
intense price competition or make our products and services obsolete. To be
competitive, we must continue to invest significant resources in research and
development, sales and marketing and customer support. If we do not have
sufficient resources to make these investments or are unable to make the
technological advances necessary to be competitive, our competitive position
will suffer. Increased competition could result in price reductions, fewer
customer orders, reduced margins and loss of market share. Our failure to
compete successfully against current or future competitors could adversely
affect our business and financial condition.

We may experience fluctuations in our quarterly operating results.





 

D-10

--------------------------------------------------------------------------------

 

 

We may experience variability in our total sales on a quarterly basis as a
result of many factors, including the condition of the marketing technologies,
electronic communication and digital signage industries in general, shifts in
demand for software and hardware products, technological changes and industry
announcements of new products and upgrades, absence of long-term or large-scale
commitments from customers, timing and variable lead-times of customer orders,
delays in or cancellations of customer orders, variations in component costs
and/or adverse changes in the supply of components, variations in operating
expenses, changes in our pricing policies or those of our competitors, the
ability of our customers to pay for products and services, effectiveness in
managing our operations and changes in economic conditions in general. We may
not consider it prudent to adjust our spending levels on the same timeframe;
therefore, if total sales decline for a given quarter, our operating results may
be materially adversely affected. As a result of the potential fluctuations in
our quarterly operating results, we believe that period-to-period comparisons of
our financial results should not be relied upon as an indication of future
performance. Further, it is possible that in future quarters our operating
results will be below the expectations of public market analysts and investors.
In such event, the price of our common stock would likely be materially
adversely affected.

Our future success depends on key personnel and our ability to attract and
retain additional personnel.

Our key personnel include:

 

 

•

 

Scott W. Koller, our President and Chief Executive Officer; and

 

 

•

 

Darin P. McAreavey, our Senior Vice President and Chief Financial Officer.

If we fail to retain our key personnel or to attract, retain and motivate other
qualified employees, our ability to maintain and develop our business may be
adversely affected. Our future success depends significantly on the continued
service of our key technical, sales and senior management personnel and their
ability to execute our growth strategy. The loss of the services of our key
employees could harm our business. We may be unable to retain our employees or
to attract, assimilate and retain other highly qualified employees who could
migrate to other employers who offer competitive or superior compensation
packages.

 

We may be subject to sales and other taxes, which could have adverse effects on
our business.

In accordance with current federal, state and local tax laws, and the
constitutional limitations thereon, we currently collect sales, use or other
similar taxes in state and local jurisdictions where we have a physical presence
that we understand to be sufficient to require us to collect and remit such
taxes. One or more state or local jurisdictions may seek to impose sales tax
collection obligations on us and other out-of-state companies which engage in
commerce with persons in that state. Several U.S. states have taken various
initiatives to prompt more sellers to collect local and state sales taxes.
Furthermore, tax law and the interpretation of constitutional limitations
thereon are subject to change. In addition, new or expanded business operations
in states where we do not currently have a physical presence sufficient to
obligate us to collect and remit taxes could subject shipments of goods into or
provision of services in such states to sales tax under current or future laws.
If our company grows, increased sales of our products and services to locations
in various states and municipalities may obligate us to collect and remit sales
tax and to pay state income and other taxes based upon increased presence in
those jurisdictions. We will endeavor to collect, remit and pay those state and
local taxes that we owe according to applicable law. State and local tax laws
are, however, subject to change, highly complex and diverse from jurisdiction to
jurisdiction. If one or more state or local jurisdictions successfully asserts
that we must collect sales or other taxes beyond our current practices or that
we owe unpaid sales or other taxes and penalties, it could adversely affect our
business and financial condition.





 

D-11

--------------------------------------------------------------------------------

 

 

We may be subject to U.S. and international tax authorities challenging our
transfer price allocation, which could have adverse effects on our business.

Currently a significant portion of our revenue is generated within the United
States from products and services provided through our Canadian operations. As a
result, we are required to prepare a transfer price allocation between our U.S.
and Canadian entities. This allocation involves assumptions and estimates which
may be challenged by the I.R.S. or Canadian tax authorities. In the event one of
these tax authorities successfully challenges our transfer price allocation, it
may result in us being subject to corporate taxes and penalties.

Our results of operations could be adversely affected by changes in foreign
currency exchange rates, particularly fluctuations in the exchange rate between
the U.S. dollar and the Canadian dollar.

Since a portion of our operations and revenue occur outside the United States
and in currencies other than the U.S. dollar, our results could be adversely
affected by changes in foreign currency exchange rates. Additionally, given our
ownership of Wireless Ronin Technologies (Canada), Inc., changes in the exchange
rate between the U.S. dollar and the Canadian dollar can significantly affect
inter-company balances and our results of operations.

We are subject to various restrictive covenants under our loan and security
agreement with Silicon Valley Bank which may prevent us from taking actions that
could be beneficial to our shareholders without Silicon Valley Bank’s consent,
including mergers, acquisitions and the incurrence of additional indebtedness.

Pursuant to our loan and security agreement with Silicon Valley Bank, we
generally require the prior written consent of Silicon Valley Bank to, among
other things:

 

 

•

 

dispose of assets;

 

 

•

 

change our business;

 

 

 

 

 

 

 

 

 

•

 

liquidate or dissolve;

 

 

•

 

change CEO or COO (replacements must be satisfactory to the lender);

 

 

•

 

enter into any transaction in which our shareholders who were not shareholders
immediately prior to such transaction own more than 40% of our voting stock
(subject to limited exceptions) after the transaction;

 

 

•

 

merge or consolidate with any other person;

 

 

•

 

acquire all or substantially all of the capital stock or property of another
person; or

 

 

•

 

become liable for any indebtedness (other than permitted indebtedness).

If we determine that taking one of these actions would be in our best interests
and we were unable to obtain the prior written consent of Silicon Valley Bank to
do so, we would be required to repay the amount owing Silicon Valley Bank at
that time, which may not be advisable or even practical, or forgo taking the
action for which we sought consent. In such scenario, we would be unable to
borrow additional sums under the agreement with Silicon Valley Bank which could
adversely affect our liquidity and capital resources. Additionally, we are
required to maintain a certain minimum tangible net worth level at either the
time of an advancement or while there is an outstanding balance owed to Silicon
Valley Bank. Our failure to meet or maintain the minimum tangible net worth
requirement would preclude us from drawing on such line of credit. Our inability
to take actions due to the restrictive covenants or our



 

D-12

--------------------------------------------------------------------------------

 

 

need to repay amounts borrowed and effective loss of the line of credit could
have a material adverse effect on our business and financial condition.

Risks Related to Our Securities

Our common stock will be delisted from the NASDAQ Stock Market, which will
likely adversely affect the trading price of our common stock and potentially
subject trading in our shares to application of the SEC’s “penny stock” rules.

On May 22, 2013, we received notice from NASDAQ that our common stock would be
delisted from the NASDAQ Capital Market, effective at the open of business on
May 31, 2013, due to our failure to meet the $2.5 million minimum shareholders’
equity requirement for continued listing. Immediately following such delisting,
our common stock will be traded on the OTCQB tier of the OTC Markets, an
inter-dealer, over-the-counter market. As compared to securities quoted on a
national exchange such as NASDAQ, selling our common stock could be more
difficult because smaller quantities of shares are likely to be bought and sold,
transactions could be delayed, security analysts’ coverage of us may be reduced,
and our common stock may trade at a lower market price than it otherwise would.

In addition, as a result of the delisting of our common stock, trading in our
shares may become subject to the SEC’s “penny stock” rules and therefore subject
to the requirements of Rule 15g-9 under the Exchange Act. Under this rule,
broker-dealers who recommend low-priced securities to persons other than
established customers and accredited investors must satisfy special sales
practice requirements. The broker-dealer must make an individualized written
suitability determination for the purchaser and receive the purchaser’s written
consent prior to the transaction. SEC regulations also require additional
disclosure in connection with any trades involving a penny stock, including the
delivery, prior to any penny stock transaction, of a disclosure schedule
explaining the penny stock market and its associated risks. These requirements
severely limit the liquidity of securities in the secondary market because few
broker-dealers are likely to undertake these compliance activities.

 

Following the NASDAQ delisting, we will no longer be eligible to use Form S-3,
which could impair our ability to raise capital to continue our operations, and
NASDAQ’s dilution-inhibiting rules will no longer apply, which could adversely
affect trading in our common stock.

As a result of the delisting of our common stock from the NASDAQ Capital Market,
we will no longer be eligible to use Form S-3 either to file shelf registration
statements or to register resales of our securities. We have relied on shelf
registration statements on Form S-3 for most of our financings in recent years,
and accordingly these limitations may harm our ability to raise the capital that
we need. Under these circumstances, we will be required to use a registration
statement on Form S-1 to register securities with the SEC, or issue such
securities in a private placement. These limitations are expected to increase
our costs of raising capital.

Furthermore, our shareholders will no longer have the benefit of restrictions on
dilution and other rules imposed by national exchanges, and we may engage in
potentially dilutive transactions without complying with shareholder approval
rules imposed by national exchanges. These factors could have a material adverse
effect on the trading price, liquidity, volatility, value and marketability of
our common stock and could have a material adverse effect on our ability to
obtain financing for the continuation of our operations.

We are subject to financial reporting and other requirements for which our
accounting, other management systems and resources may not be adequately
prepared.





 

D-13

--------------------------------------------------------------------------------

 

 

As a public company, we incur significant legal, accounting and other expenses,
including costs associated with reporting requirements and corporate governance
requirements, including requirements under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, the Sarbanes-Oxley Act of 2002, and rules
implemented by the SEC, which are subject to change from time to time. If we
identify significant deficiencies or material weaknesses in our internal control
over financial reporting that we cannot remediate in a timely manner, investors
and others may lose confidence in the reliability of our financial statements,
and the trading price of our common stock and our ability to obtain any
necessary equity or debt financing could suffer. In addition, the foregoing
regulatory requirements could make it difficult or costly for us to obtain
certain types of insurance, including directors’ and officers’ liability
insurance, and we may be forced to accept reduced policy limits and coverage or
incur substantially higher costs to obtain the same or similar coverage. The
impact of these events could also make it more difficult for us to attract and
retain qualified persons to serve on our board of directors, on board committees
or as executive officers.

The market price of our stock may be subject to wide fluctuations.

The price of our common stock may fluctuate, depending on many factors, some of
which are beyond our control and may not be related to our operating
performance. These fluctuations could cause our investors to lose part or all of
their investment in our shares of common stock. Factors that could cause
fluctuations include, but are not limited to, the following:

 

•

price and volume fluctuations in the overall stock market from time to time;

 

•

significant volatility in the market price and trading volume of companies in
our industry;

 

•

actual or anticipated changes in our earnings or fluctuations in our operating
results or in the expectations of financial market analysts;

•

investor perceptions of our industry, in general, and our company, in
particular;

 

•

the operating and stock performance of comparable companies;

 

•

general economic conditions and trends;

 

•

major catastrophic events;

 

•

loss of external funding sources;

 

•

sales of large blocks of our stock or sales by insiders; or

 

•

departures of key personnel.

Our articles of incorporation, bylaws and Minnesota law may discourage takeovers
and business combinations that our shareholders might consider to be in their
best interests.

Anti-takeover provisions of our articles of incorporation, bylaws, and Minnesota
law could diminish the opportunity for shareholders to participate in
acquisition proposals at a price above the then current market price of our
common stock. For example, while we have no present plans to issue any preferred
stock, our board of directors, without further shareholder approval, may issue
up to approximately 16.7 million shares of undesignated preferred stock and fix
the powers, preferences, rights and limitations of such class or series, which
could adversely affect the voting power of our common stock. In addition, our
bylaws provide for an advance notice procedure for nomination of candidates to
our board of directors that could have the effect of delaying, deterring or
preventing a change in control. Further, as a Minnesota corporation, we are
subject to provisions of the Minnesota Business Corporation Act, or MBCA,
regarding “control share acquisitions” and “business combinations.” We may, in
the future, consider adopting additional anti-takeover measures. The authority
of our board of directors to issue undesignated preferred stock and the
anti-takeover provisions of the MBCA, as well as any future



 

D-14

--------------------------------------------------------------------------------

 

 

anti-takeover measures adopted by us, may, in certain circumstances, delay,
deter or prevent takeover attempts and other changes in control of our company
not approved by our board of directors.

We do not anticipate paying cash dividends on our shares of common stock in the
foreseeable future.

We have never declared or paid any cash dividends on our shares of common stock.
We intend to retain any future earnings to fund the operation and expansion of
our business and, therefore, we do not anticipate paying cash dividends on our
shares of common stock in the foreseeable future. As a result, capital
appreciation, if any, of our common stock will be the sole source of gain for
investors in our common stock for the foreseeable future. Furthermore, our loan
and security agreement with Silicon Valley Bank contains a restrictive covenant
that precludes us from paying dividends without Silicon Valley Bank’s consent.





 

D-15

--------------------------------------------------------------------------------

 

 



From the Company’s Form 10-Q for the quarter ended 9/30/13, filed on 11/8/13

Liquidity and Capital Resources

Going Concern

We incurred net losses and negative cash flows from operating activities for the
years ended December 31, 2012, 2011 and 2010 and the nine months ended September
30, 2013 and 2012. At September 30, 2013, we had cash, cash equivalents and
restricted cash of $1,153 and working capital of $1,021. The cash used in
operating activities for the nine months ended September 30, 2013 was $2,120. At
September 30, 2013, we had no outstanding balance and no borrowing capability on
our line of credit with Silicon Valley Bank. Silicon Valley Bank has issued a
letter of credit in the amount of $180 as collateral to the landlord of our
corporate office and another letter of credit to a vendor in the amount of $50.
As of September 30, 2013, we were unable to meet the minimum tangible net worth
requirements per the terms of the loan and security agreement with Silicon
Valley bank, and therefore we are currently unable to drawn down on the line of
credit. As of September 30, 2013, our tangible net worth totaled $1,360 or $320
below the minimum required amount per the terms of the loan and security
agreement with Silicon Valley Bank. The line of credit is secured by all of our
assets and matures on March 12, 2014.

The financial statements for the fiscal year ended December 31, 2012 were
prepared on a going concern basis, meaning that they do not include any
adjustments to the recoverability and classification of recorded asset amounts
and classification of liabilities that might be necessary should our company be
unable to continue as a going concern. However, our auditor also expressed
substantial doubt about our ability to continue as a going concern. Our ability
to continue as a going concern is an issue raised as a result of losses suffered
from operations. Although we believe we extended our ability to fund our
operations as a result of the restructuring we initiated on July 29, 2013 (see
“Restructuring” below), even after the savings we expect to achieve, we do not
currently have sufficient capital resources to fund operations beyond December
2013. We continue to experience operating losses. Management continues to seek
financing on favorable terms; however, there can be no assurance that any such
financing can be obtained on favorable terms, if at all. At present, we have no
commitments for any additional financing. Because we have received an opinion
from our auditor that substantial doubt exists as to whether our company can
continue as a going concern, it may be more difficult for our company to attract
investors, secure debt financing or bank loans, or a combination of the
foregoing, on favorable terms, if at all. Our future depends upon our ability to
obtain financing and upon future profitable operations. If we are unable to
generate sufficient revenue, find financing, or adjust our operating expenses so
as to maintain positive working capital, then we will be forced to cease
operations and investors will lose their entire investment. We can give no
assurance as to our ability to generate adequate revenue, raise sufficient
capital, sufficiently reduce operating expenses or continue as a going concern.

In light of our financial condition and potential for continued net losses, we
continue to evaluate strategic and financial alternatives and have engaged Roth
Capital Partners, LLC to assist us in that process. Such alternatives may
include licensing our product for use in one or more specific industries,
acquiring other entities to enable us to gain sufficient mass to regain
meaningful access to the capital markets and/or become a more attractive
acquisition candidate, and/or selling substantially all of our assets or
engaging in some other business combination transaction. However, there can be
no assurance that any of these efforts will be successful or resolve our
liquidity issues.

Restructuring

On July 29, 2013, we implemented a restructuring plan designed to conserve our
cash resources and to further align our ongoing expenses with our business by
focusing sales efforts on high-potential customers and prospects, preserving the
research and development staff required to maintain and enhance our RoninCast®
software, and consolidating certain positions. We incurred a one-time charge in
the third



 

D-16

--------------------------------------------------------------------------------

 

 

quarter of 2013 aggregating approximately $192, consisting primarily of
severance payments.   We believe this restructuring will reduce our annual
operating costs by approximately $1,300.  The restructuring resulted in an
updated headcount of 48, including employees and contractors across our domestic
and foreign operations, as of August 31, 2013. 

Operating Activities

We do not currently generate positive cash flow. Our operational costs have been
greater than sales generated to date. As of September 30, 2013, we had an
accumulated deficit of $97,064. The cash flow used in operating activities was
$2,120 and $3,163 for the nine months ended September 30, 2013 and 2012,
respectively. The majority of the cash consumed by operations for both periods
was attributed to our net losses of $2,642 and $4,215 for the nine months ended
September 30, 2013 and 2012, respectively.  Included in our net losses were
non-cash charges consisting of depreciation, stock compensation expense and
amortization of warrants issued for debt issuance costs totaling $519 and $826
for the nine months ended September 30, 2013 and 2012,
respectively.  Additionally, cash provided by changes in our working capital
accounts for both periods totaled  $3 and $226 for the nine months ended
September 30, 2013 and 2012, respectively.

The primary reason for the decrease in working capital for the nine months ended
September 30, 2013 was the timing of our annual hosting and billing renewal with
ARAMARK during the third quarter of 2013.  During the quarter, we invoiced and
collected a total of approximately $354 which represents a total of one year’s
hosting and support from October 1, 2013 to September 30, 2014.  The amount
resulted in the majority of the $180 increase in deferred revenue when comparing
the balance at December 31, 2012 to the balance at September 30,
2013.  Partially offsetting this increase was a decrease in accounts payable of
$115 as a result of timing of when we received the orders from our customer and
were able to complete the project and invoice for the hardware and services
provided.  During the third quarter of 2013, we had a longer period of time from
order initiation with our vendors to the time we were able to complete the
projects and invoice our customers compared to the fourth quarter of 2012.  In
addition, prepaid and other assets were higher when comparing the balance as of
December 31, 2012 to September 30, 2013 as a result of an increase in prepaid
tradeshows and other services which were paid and are being amortized over the
period the services are provided.

The related fluctuations in our working capital accounts for the nine months
ended September 30, 2012, resulting in a decrease in receivables, was primarily
due to Chrysler allowing us to submit progressive billings on the majority of
the development and content projects at the end of each month, instead of at the
time we complete the project. Our accrued liabilities increased $107 when
compared to the prior year end balance as a result of an accrual for payroll to
our employees and also a general increase in other employee compensation related
account balances. Partially offsetting these declines in our working capital was
a decline in accounts payable balances of $31 at the end of the third quarter of
2012, when compared to the prior year end balance. The decrease in accounts
payable for the nine month period ended September 30, 2012 was the result of a
higher percentage of our revenue being delivered through internal resources for
content and development projects versus orders received for hardware sales
fulfilled through third party vendors. The decrease in deferred revenue for the
nine month period ended September 30, 2012 was primarily due to lower levels of
content and software development related projects for Chrysler when comparing
the September 30, 2012 balance to the balance at the end of December 2011.

Based on our current expense levels after the savings we expect to achieve from
the restructuring plan initiated on July 29, 2013 (See “Restructuring” above),
we anticipate that our cash and cash equivalents will be adequate to fund our
operations through December 31, 2013.  Our financial condition and potential for
continued net losses could cause current and prospective customers to defer
placing orders with us, to require terms that are unfavorable to us, or to place
their orders with marketing



 

D-17

--------------------------------------------------------------------------------

 

 

technology suppliers other than Wireless Ronin, which could adversely affect our
business, financial condition and results of operations. 

Investing Activities

Net cash used in investing activities during the nine months ended September 30,
2013 was $23 compared to $36 during the same period in the prior year. The
decrease in cash used in investing activities was primarily due to fewer related
computer hardware and software purchases during the nine months ended September
30, 2013 compared to the same period in the prior year.  We currently do not
have any material commitments for capital expenditures, nor do we anticipate any
significant expenditures for the remainder of 2013.

Financing Activities

Net cash provided by financing activities during the nine months ended September
30, 2013 was $995, compared to $1,208 for the same period in the prior year. In
March 2013, we sold a total of 868 units at a price of $1.80 per unit, each unit
consisting of one share of common stock and one five-year warrant to purchase
0.50 of a share of common stock, with exercisability commencing six months and
one day after issuance, at an exercise price of $2.73 per share, pursuant to a
registration statement on Form S-3 which was declared effective by the
Securities and Exchange Commission in January 2013. We obtained approximately
$1,374 in net proceeds as a result of this registered direct offering. During
the nine months ended September 30, 2013 and 2012, we received proceeds of $21
and $51, respectively, from the issuance of shares under our associate stock
purchase plan, which was terminated effective July 1, 2013. The cash inflows
from financing activities during the nine months ended September 30, 2013 were
offset by the repayment of the line of credit with Silicon Valley Bank of $400.
The cash inflows were offset during the nine months ended September 30, 2012
from the $41 of principal payments made on a capital lease we entered into in
July 2010.

In March 2010, we entered into a Loan and Security Agreement with Silicon Valley
Bank (the “Loan and Security Agreement”), which was most recently amended
effective March 13, 2013. The Loan and Security Agreement provides us with a
revolving line-of-credit at an annual interest rate of prime plus 1.5%, the
availability of which is the lesser of (a) $1,500, or (b) the amount available
under our borrowing base (75% of our eligible accounts receivable plus 50% of
our eligible inventory) minus (1) the dollar equivalent amount of all
outstanding letters of credit, (2) 10% of each outstanding foreign exchange
contract, (3) any amounts used for cash management services, and (4) the
outstanding principal balance of any advances. In connection with the July 2010
lease amendment for our corporate offices, Silicon Valley Bank issued a letter
of credit to our landlord. In addition, Silicon Valley Bank has issued a letter
of credit to a vendor of ours. As of September 30, 2013, these letters of credit
were in the aggregate amount of $230.

The amendment which became effective March 13, 2013 adjusted the minimum
tangible net worth requirement to $1,680 for the month ending March 31, 2013,
and on the last day of each following month thereafter. It further established
that, commencing with the quarter ended March 31, 2013, the minimum tangible net
worth requirement increases (a) by 50% of our net income for such quarter and
(b) by 50% of all gross proceeds received from our issuances of equity during
such quarter and/or the principal amount of subordinated debt incurred by us
during such quarter, but excluding up to $1,560 of gross proceeds from our March
2013 registered direct offering of equity securities. We must comply with this
tangible net worth minimum in order to draw on such line of credit and also
while there are outstanding credit extensions (other than our existing letters
of credit). The maximum permitted amount of outstanding letters of credit is
$240.

As of September 30, 2013, we were not in compliance with the tangible net worth
requirement and therefore not eligible to draw down on the line of credit. As of
September 30, 2013, our tangible net



 

D-18

--------------------------------------------------------------------------------

 

 

worth totaled $1,360 or $320 below the minimum required amount per the terms of
the Loan and Security Agreement.

Disruptions in the economy and constraints in the credit markets have caused
companies to reduce or delay capital investment. Some of our prospective
customers may cancel or delay spending on the development or roll-out of capital
and technology projects with us due to continuing economic uncertainty.
Difficult economic conditions have adversely affected certain industries in
particular, including the automotive and restaurant industries, in which we have
major customers. We could also experience lower than anticipated order levels
from current customers, cancellations of existing but unfulfilled orders, and
extended payment or delivery terms. Economic conditions could also materially
impact us through insolvency of our suppliers or current customers. While we
have down-sized our operations to reflect the decrease in demand, we may not be
successful in mirroring current demand. If customer demand were to decline
further, we might be unable to adjust expense levels rapidly enough in response
to falling demand or without changing the way in which we operate or ceasing
operations.

As of September 30, 2013, Chrysler, ARAMARK and Polaris Industries accounted for
26.9%, 23.2% and 19.5%, respectively, of our total receivables. In the case of
insolvency by one of our significant customers, accounts receivable with respect
to that customer might not be collectible, might not be fully collectible, or
might be collectible over longer than normal terms, each of which could
adversely affect our financial position.

We have historically financed our operations primarily through sales of common
stock, exercise of warrants, and the issuance of notes payable to vendors,
shareholders and investors. Based on our current and anticipated expense levels,
after the savings we expect to achieve from the restructuring we initiated on
July 29, 2013, we anticipate that our capital resources will be adequate to fund
our operations through December 31, 2013.

To assist us as we assess how to improve our liquidity, increase our capital
resources, and consider strategic options, we have engaged Roth Capital
Partners, LLC to render financial advisory and investment banking services to
our company in connection with our general financial strategy and planning,
including an evaluation of strategic and financial alternatives. However, there
can be no assurance that any of these efforts will be successful or resolve our
liquidity issues.

Our capital requirements depend on many factors, including our ability to
successfully address our short-term liquidity and capital resource needs, market
and sell our products and services, develop new products and services and
establish and leverage our strategic partnerships and business alliance
relationships. In order to meet our needs, we will likely be required to raise
additional funding through public or private financings, including equity
financings. Any additional equity financings may be dilutive to shareholders and
may be completed at a discount to market price. Debt financing, if available,
would likely involve restrictive covenants similar to or more restrictive than
those contained in the Loan and Security Agreement we currently have with
Silicon Valley Bank. Those covenants include maintaining minimum tangible net
worth, with which we were not in compliance with as of September 30, 2013. There
can be no assurance we will successfully complete any future equity or debt
financing.

Adequate funds for our operations, whether from financial markets, collaborative
or other arrangements, may not be available when needed or on terms attractive
to us, especially from markets which continue to be risk averse. If adequate
funds are not available, our plans to operate our business may be adversely
affected and we could be required to curtail our activities significantly and/or
cease operating.

Due to losses suffered from operations, in its report attached to our financial
statements for the year ended December 31, 2012, our independent registered
public accounting firm expressed substantial doubt about our ability to continue
as a going concern. Even with the savings we expect to achieve from the
restructuring initiated on July 29, 2013, we do not currently have sufficient
capital resources to fund



 

D-19

--------------------------------------------------------------------------------

 

 

our operations beyond December 31, 2013. We continue to experience operating
losses. Management continues to seek financing on favorable terms; however,
there can be no assurance that any such financing can be obtained on favorable
terms, if at all. At present, we have no commitments for any additional
financing. If we are unable to generate sufficient revenue, find financing, or
adjust our operating expenses so as to maintain positive working capital, then
we will be forced to cease operations and investors will lose their entire
investment.

 

 

 

 

 

 

 

D-20

--------------------------------------------------------------------------------

 

 

EXHIBIT E

ACCREDITED INVESTOR

QUESTIONNAIRE

ACCREDITED INVESTOR QUESTIONNAIRE

Check each of the following that applies to the Purchaser:

Individuals

_______A.The undersigned is an individual with a net worth, or a joint net worth
together with his or her spouse, in excess of $1,000,000.  (In calculating net
worth, you may include equity in personal property and real estate, including
cash, short-term investments, stock and securities, but excluding your primary
residence.  Equity in personal property and real estate (other than your primary
residence) should be based on the fair market value of such property minus debt
secured by such property.  Indebtedness secured by your primary residence, up to
its fair market value, should also be excluded from the calculation of your net
worth; however, your net worth should be reduced by the amount of any
indebtedness secured by your primary residence that is in excess of the fair
market value of the residence.)

_______B.The undersigned is an individual with income in excess of $200,000 in
each of the two most recent years and reasonably expects an income in excess of
$200,000 in the current year.

_______C.The undersigned is an individual who, with his or her spouse, had joint
income in excess of $300,000 in each of the two most recent years and reasonably
expects joint income in excess of $300,000 in the current year.

_______D.The undersigned is a director or executive officer of the Company.

 

Entities

_______E.The undersigned, if other than an individual, is an entity all of whose
equity owners meet one of the tests set forth in (A) through (D) above.

_______F.The undersigned is an entity, and is an "accredited investor" as
defined in Rule 501(a) of Regulation D under the Securities Act of 1933, as
amended to date (the "Act").  This representation is based on the following
(check one or more, as applicable):

______1.The undersigned (or, in the case of a trust, the undersigned trustee) is
a bank as defined in Section 3(a)(2) of the Act or a savings and loan
association as defined in Section 3(a)(5)(A) acting either in its individual or
fiduciary capacity.

______2.The undersigned is an insurance company as defined in section 2(13) of
the Act.

______3.The undersigned is an investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act.





 

E-1

--------------------------------------------------------------------------------

 

 

______4.The undersigned is a Small Business Investment Company licensed by the
United States Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958.

______5.The undersigned is a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, and has total assets
in excess of $5,000,000.

______6.The undersigned is an employee benefit plan within the meaning of Title
I of the Employee Retirement Income Security Act of 1974 ("ERISA") and (check
one or more, as applicable):

___   a.the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of ERISA, which is either a bank, savings and loan association,
insurance company, or registered investment advisor; or

___   b.the employee benefit plan has total assets in excess of $5,000,000; or

___   c.the plan is a self-directed plan with investment decisions made solely
by persons who are "accredited investors" as defined under the Act.

______7.The undersigned is a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

______8.The undersigned has total assets in excess of $5,000,000, was not formed
for the specific purpose of acquiring the Company’s securities and is one or
more of the following (check one or more, as appropriate):

___   a.an organization described in Section 501(c)(3) of the Internal Revenue
Code; or

___   b.a corporation; or

___   c.a Massachusetts or similar business trust; or

___   d.a partnership.

______9.The undersigned is a trust with total assets exceeding $5,000,000 which
was not formed for the specific purpose of acquiring the Company’s securities
and whose purchase is directed by a person who has such knowledge and experience
in financial and business matters that he or she is capable of evaluating the
merits and risks of the investment in the Company’s securities. 

 

 

__________________________________________

 

By:
_______________________________________________________________________________________________________________

Name: 
_____________________________________________________________________________________________________________

Title: 
_______________________________________________________________________________________________________________

 

 

 

 

 

 

E-2

--------------------------------------------------------------------------------

 



EXHIBIT F

FORM OF SUBORDINATION AGREEMENT

This Subordination Agreement (the “Agreement”) is made as of December __, 2013,
by and among each of the creditors listed on the signature pages hereof
(individually and collectively, the “Creditor”), and SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 (“Bank”).

Recitals

A.WIRELESS RONIN TECHNOLOGIES, INC., a Minnesota corporation (“Borrower”) has
requested and/or obtained certain loans or other credit accommodations from Bank
which are or may be from time to time secured by assets and property of
Borrower.

B.Creditor has extended loans or other credit accommodations to Borrower, and/or
may extend loans or other credit accommodations to Borrower from time to time.

C.To induce Bank to extend credit to Borrower and, at any time or from time to
time, at Bank’s option, to make such further loans, extensions of credit, or
other accommodations to or for the account of Borrower, or to purchase or extend
credit upon any instrument or writing in respect of which Borrower may be liable
in any capacity, or to grant such renewals or extension of any such loan,
extension of credit, purchase, or other accommodation as Bank may deem
advisable, Creditor is willing to subordinate:  (i) all of Borrower’s
indebtedness and obligations to Creditor (including, without limitation,
principal, premium (if any), interest, fees, charges, expenses, costs,
professional fees and expenses, and reimbursement obligations), plus any
dividends and/or distributions or other payments pursuant to call, put, or
conversion features in connection with equity securities of Borrower issued to
or held by Creditor, whether presently existing or arising in the future (the
“Subordinated Debt”) to all of Borrower’s indebtedness and obligations to Bank;
and (ii) all of Creditor’s security interests, if any, to all of Bank’s security
interests in Borrower’s property.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1.Creditor subordinates to Bank any security interest or lien that Creditor may
have in any property of Borrower.  Notwithstanding the respective dates of
attachment or perfection of the security interests of Creditor and the security
interests of Bank, all now existing and hereafter arising security interests of
Bank in any property of Borrower and all proceeds thereof (the “Collateral”),
including, without limitation, the “Collateral,” as defined in a certain Loan
and Security Agreement between Borrower and Bank dated as of March 11, 2013 (as
may be amended, modified, restated, replaced, or supplemented from time to time,
the “Loan Agreement”), shall at all times be senior to the security interests of
Creditor.  Creditor hereby (a) acknowledges and consents to (i) Borrower
granting to Bank a security interest in the Collateral, (ii) Bank filing any and
all financing statements and other documents as deemed necessary by Bank in
order to perfect Bank’s security interest in the Collateral, and (iii) the
entering into of the Loan Agreement and all documents in connection therewith by
Borrower, (b) acknowledges and agrees that the Senior Debt, the entering into of
the Loan Agreement and



 

F-7

--------------------------------------------------------------------------------

 

 

all documents in connection therewith by Borrower, and the security interest
granted by Borrower to Bank in the Collateral shall be permitted under the
provisions of the Subordinated Debt documents (notwithstanding any provision of
the Subordinated Debt documents to the contrary), (c) acknowledges, agrees and
covenants that Creditor shall not contest, challenge or dispute the validity,
attachment, perfection, priority or enforceability of Bank’s security interest
in the Collateral, or the validity, priority or enforceability of the Senior
Debt, and (d) acknowledges and agrees that the provisions of this Agreement will
apply fully and unconditionally even in the event that Bank’s security interest
in the Collateral (or any portion thereof) shall be unperfected.

2.All Subordinated Debt is subordinated in right of payment to all obligations
of Borrower to Bank now existing or hereafter arising, including, without
limitation, the Obligations (as defined in the Loan Agreement), together with
all costs of collecting such obligations (including attorneys’ fees), including,
without limitation, all obligations under any agreement in connection with the
provision by Bank to Borrower of products and/or credit services facilities,
including, without limitation, any letters of credit, cash management services
(including, without limitation, merchant services, direct deposit of payroll,
business credit cards, and check cashing services), interest rate swap
arrangements, and foreign exchange services, all interest accruing after the
commencement by or against Borrower of any bankruptcy, reorganization or similar
proceeding (such obligations, collectively, the “Senior Debt”).

3.Creditor will not demand or receive from Borrower (and Borrower will not pay
to Creditor) all or any part of the Subordinated Debt, by way of payment,
prepayment, setoff, lawsuit or otherwise, nor will Creditor exercise any remedy
with respect to any property of Borrower, nor will Creditor accelerate the
Subordinated Debt, or commence, or cause to commence, prosecute or participate
in any administrative, legal or equitable action against Borrower, until such
time as (a) the Senior Debt has been fully paid in cash, (b) Bank has no
commitment or obligation to lend any further funds to Borrower, and (c) all
financing agreements between Bank and Borrower are terminated.  Nothing in the
foregoing paragraph shall prohibit Creditor from converting all or any part of
the Subordinated Debt into equity securities of Borrower, provided that, if such
securities have any call, put or other conversion features that would obligate
Borrower to declare or pay dividends, make distributions, or otherwise pay any
money or deliver any other securities or consideration to the holder, Creditor
hereby agrees that Borrower may not declare, pay or make such dividends,
distributions or other payments to Creditor, and Creditor shall not accept any
such dividends, distributions or other payments.

4.Creditor shall promptly deliver to Bank in the form received (except for
endorsement or assignment by Creditor where required by Bank) for application to
the Senior Debt any payment, distribution, security or proceeds received by
Creditor with respect to the Subordinated Debt other than in accordance with
this Agreement.

5.In the event of Borrower’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, including, without limitation, any voluntary or involuntary
bankruptcy, insolvency, receivership or other similar statutory or common law
proceeding or arrangement involving Borrower, the readjustment of its
liabilities, any assignment for the benefit of its creditors or any marshalling
of



 

F-2

--------------------------------------------------------------------------------

 

 

its assets or liabilities (each, an “Insolvency Proceeding”), (a) this Agreement
shall remain in full force and effect in accordance with Section 510(a) of the
United States Bankruptcy Code, (b) the Collateral shall include, without
limitation, all Collateral arising during or after any such Insolvency
Proceeding, and (c) Bank’s claims against Borrower and the estate of Borrower
shall be paid in full before any payment is made to Creditor.



6.Creditor shall give Bank prompt written notice of the occurrence of any
default or event of default under any document, instrument or agreement
evidencing or relating to the Subordinated Debt, and shall, simultaneously with
giving any notice of default to Borrower, provide Bank with a copy of any notice
of default given to Borrower.  Creditor acknowledges and agrees that any default
or event of default under the Subordinated Debt documents shall be deemed to be
a default and an event of default under the Senior Debt documents.

7.Until the Senior Debt has been fully paid in cash and Bank’s agreements to
lend any funds to Borrower have been terminated, Creditor irrevocably appoints
Bank as Creditor’s attorney-in-fact, and grants to Bank a power of attorney with
full power of substitution, in the name of Creditor or in the name of Bank, for
the use and benefit of Bank, without notice to Creditor, to perform at Bank’s
option the following acts in any Insolvency Proceeding involving Borrower:

(a)To file the appropriate claim or claims in respect of the Subordinated Debt
on behalf of Creditor if Creditor does not do so prior to 30 days before the
expiration of the time to file claims in such Insolvency Proceeding and if Bank
elects, in its sole discretion, to file such claim or claims; and

(b)To accept or reject any plan of reorganization or arrangement on behalf of
Creditor and to otherwise vote Creditor’s claims in respect of any Subordinated
Debt in any manner that Bank deems appropriate for the enforcement of its rights
hereunder.

In addition to and without limiting the foregoing:  (x) until the Senior Debt
has been fully paid in cash and Bank’s agreements to lend any funds to Borrower
have been terminated, Creditor shall not commence or join in any involuntary
bankruptcy petition or similar judicial proceeding against Borrower, and (y) if
an Insolvency Proceeding occurs:  (i) Creditor shall not assert, without the
prior written consent of Bank, any claim, motion, objection or argument in
respect of the Collateral in connection with any Insolvency Proceeding which
could otherwise be asserted or raised in connection with such Insolvency
Proceeding, including, without limitation, any claim, motion, objection or
argument seeking adequate protection or relief from the automatic stay in
respect of the Collateral, (ii) Bank may consent to the use of cash collateral
on such terms and conditions and in such amounts as it shall in good faith
determine without seeking or obtaining the consent of Creditor as (if
applicable) holder of an interest in the Collateral, (iii) if use of cash
collateral by Borrower is consented to by Bank, Creditor shall not oppose such
use of cash collateral on the basis that Creditor’s interest in the Collateral
(if any) is impaired by such use or inadequately protected by such use, or on
any other ground, and (iv) Creditor shall not object to, or oppose, any sale or
other disposition of any assets comprising all or part of the Collateral, free
and clear of security interests, liens and claims of any party, including
Creditor, under Section 363 of the United States Bankruptcy Code or otherwise,
on the basis that the interest of Creditor in the Collateral (if any) is
impaired by such sale or inadequately protected as



 

F-3

--------------------------------------------------------------------------------

 

 

a result of such sale, or on any other ground (and, if requested by Bank,
Creditor shall affirmatively and promptly consent to such sale or disposition of
such assets), if Bank has consented to, or supports, such sale or disposition of
such assets.

8.Creditor represents and warrants that Creditor has provided Bank with true and
correct copies of all of the documents evidencing or relating to the
Subordinated Debt.  Creditor shall immediately affix a legend to the instruments
evidencing the Subordinated Debt stating that the instruments are subject to the
terms of this Agreement.  By the execution of this Agreement, Creditor hereby
authorizes Bank to amend any financing statements filed by Creditor against
Borrower as follows:  “In accordance with a certain Subordination Agreement by
and among the Secured Party, the Debtor and Silicon Valley Bank, the Secured
Party has subordinated any security interest or lien that Secured Party may have
in any property of the Debtor to the security interest of Silicon Valley Bank in
all assets of the Debtor, notwithstanding the respective dates of attachment or
perfection of the security interest of the Secured Party and Silicon Valley
Bank.”

9.No amendment of the documents evidencing or relating to the Subordinated Debt
shall directly or indirectly modify the provisions of this Agreement in any
manner which might terminate or impair the subordination of the Subordinated
Debt or the subordination of the security interest or lien that Creditor may
have in any property of Borrower.  By way of example, such instruments shall not
be amended to (a) increase the rate of interest with respect to the Subordinated
Debt, or (b) accelerate the payment of the principal or interest or any other
portion of the Subordinated Debt.  Bank shall have the sole and exclusive right
to restrict or permit, or approve or disapprove, the sale, transfer or other
disposition of property of Borrower except in accordance with the terms of the
Senior Debt.  Upon written notice from Bank to Creditor of Bank’s agreement to
release its lien on all or any portion of the Collateral in connection with the
sale, transfer or other disposition thereof by Bank (or by Borrower with consent
of Bank), Creditor shall be deemed to have also, automatically and
simultaneously, released its lien on the Collateral, and Creditor shall upon
written request by Bank, immediately take such action as shall be necessary or
appropriate to evidence and confirm such release.  All proceeds resulting from
any such sale, transfer or other disposition shall be applied first to the
Senior Debt until payment in full thereof, with the balance, if any, to the
Subordinated Debt, or to any other entitled party.  If Creditor fails to release
its lien as required hereunder, Creditor hereby appoints Bank as attorney in
fact for Creditor with full power of substitution to release Creditor’s liens as
provided hereunder.  Such power of attorney being coupled with an interest shall
be irrevocable.

10.All necessary action on the part of Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of
Creditor hereunder has been taken.  This Agreement constitutes the legal, valid
and binding obligation of Creditor, enforceable against Creditor in accordance
with its terms.  The execution, delivery and performance of and compliance with
this Agreement by Creditor will not (a) result in any material violation or
default of any term of any of Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (b) violate any
material applicable law, rule or regulation.

11.If, at any time after payment in full of the Senior Debt any payments of the
Senior Debt must be disgorged by Bank for any reason (including, without
limitation, any Insolvency



 

F-4

--------------------------------------------------------------------------------

 

 

Proceeding), this Agreement and the relative rights and priorities set forth
herein shall be reinstated as to all such disgorged payments as though such
payments had not been made and Creditor shall immediately pay over to Bank all
payments received with respect to the Subordinated Debt to the extent that such
payments would have been prohibited hereunder.  At any time and from time to
time, without notice to Creditor, Bank may take such actions with respect to the
Senior Debt as Bank, in its sole discretion, may deem appropriate, including,
without limitation, terminating advances to Borrower, increasing the principal
amount, extending the time of payment, increasing applicable interest rates,
renewing, compromising or otherwise amending the terms of any documents
affecting the Senior Debt and any collateral securing the Senior Debt, and
enforcing or failing to enforce any rights against Borrower or any other
person.  No such action or inaction shall impair or otherwise affect Bank’s
rights hereunder.  Creditor waives the benefits, if any, of any statutory or
common law rule that may permit a subordinating creditor to assert any defenses
of a surety or guarantor, or that may give the subordinating creditor the right
to require a senior creditor to marshal assets, and Creditor agrees that it
shall not assert any such defenses or rights.

12.This Agreement shall bind any successors or assignees of Creditor and shall
benefit any successors or assigns of Bank, provided, however, Creditor agrees
that, prior and as conditions precedent to Creditor assigning all or any portion
of the Subordinated Debt:  (a) Creditor shall give Bank prior written notice of
such assignment, and (b) such successor or assignee, as applicable, shall
execute a written agreement whereby such successor or assignee expressly agrees
to assume and be bound by all terms and conditions of this Agreement with
respect to Creditor.  This Agreement shall remain effective until terminated in
writing by Bank.  This Agreement is solely for the benefit of Creditor and Bank
and not for the benefit of Borrower or any other party.  Creditor further agrees
that if Borrower is in the process of refinancing any portion of the Senior Debt
with a new lender, and if Bank makes a request of Creditor, Creditor shall agree
to enter into a new subordination agreement with the new lender on substantially
the terms and conditions of this Agreement.

13.Creditor hereby agrees to execute such documents and/or take such further
action as Bank may at any time or times reasonably request in order to carry out
the provisions and intent of this Agreement, including, without limitation,
ratifications and confirmations of this Agreement from time to time hereafter,
as and when requested by Bank.

14.This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.

15.This Agreement shall be governed by and construed in accordance with the laws
of the State of Illinois, without giving effect to conflicts of laws
principles.  Creditor and Bank submit to the exclusive jurisdiction of the state
and federal courts located in Cook County, Illinois in any action, suit, or
proceeding of any kind, against it which arises out of or by reason of this
Agreement; provided, however, that if for any reason Bank cannot avail itself of
the Courts of the State of Illinois, Creditor accepts jurisdiction of the Courts
and venue in Santa Clara County, California.  CREDITOR AND BANK WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.





 

F-5

--------------------------------------------------------------------------------

 

 

16.This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments.  Creditor is not relying on any representations by Bank or Borrower
in entering into this Agreement, and Creditor has kept and will continue to keep
itself fully apprised of the financial and other condition of Borrower.  This
Agreement may be amended only by written instrument signed by Creditor and Bank.

[Signature page follows.]

 

 

F-6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

“Bank”

SILICON VALLEY BANK

 

By:/s/ Kimberly Stover

Name: Kimberly Stover

Title: Client Relations Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT DATED DECEMBER 17, 2013]

 

F-7

--------------------------------------------------------------------------------

 



“Creditor”

 

____________________________

 

 

 

By: _________________________

Name:

Title

 

 

Address:    ____________________

____________________

Attn: _______________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT DATED DECEMBER 17, 2013]

 

F-8

--------------------------------------------------------------------------------

 

 

The undersigned approves of the terms of this Agreement.

“Borrower”

 

WIRELESS RONIN TECHNOLOGIES, INC.

 

 

 

By:  /s/ Scott Koller

Name: Scott Koller

Title: President & Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT DATED DECEMBER 17, 2013]

 

 

 

 

F-9

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.2

PERMITTED INDEBTEDNESS

 

The Company’s revolving line of credit with Silicon Valley Bank pursuant to that
certain Loan and Security Agreement dated March 18, 2010, as amended from time
to time, including but not limited to outstanding letters of credit thereunder

 

 



 

--------------------------------------------------------------------------------